Exhibit 10.2

 

LOGO [g422202g30e63.jpg]    LOGO [g422202g97d53.jpg]

Collective Bargaining Agreement

2/28/2010 – 12/31/2012



--------------------------------------------------------------------------------

Collective Bargaining Agreement

01/01/2010—12/31/2012

COLLECTIVE BARGAINING AGREEMENT

TABLE OF CONTENTS

 

ARTICLE I

     1   

PURPOSE, SCOPE, DURATION, AND GENERAL PROVISIONS

     1   

1.1 Parties to the Agreement, Purpose and Scope

     1   

1.2 Term of Agreement

     2   

1.3 Scope of Agreement

     2   

1.4 Amendment of Agreement

     2   

1.5 Negotiations upon Expiration

     2   

1.6 Final Agreement

     2   

1.7 Severability and Savings

     2   

1.8 Subcontracting

     3   

1.9 Recognition

     3   

1.10 Successor Clause

     4   

1.11 Plurality

     4   

1.12 Notices

     4   

1.13 Non-Discrimination

     5   

1.15 New Technology

     5   

ARTICLE II

     6   

MANAGEMENT RIGHTS

     6   

2.1 Management Rights

     6   

ARTICLE III

     7   

UNION RIGHTS

     7   

3.1 Union Security

     7   

3.2 Dues Deduction

     7   

3.3 Political Action Committee Fund

     7   

3.4 Indemnification

     7   

3.5 Strikes, Lockouts & Picket Lines

     7   

3.6 Union Business Representative

     8   

3.7 Bulletin Boards and E-Mail

     8   

3.8 Chief Shop Steward(s)

     8   

3.9 Shop Stewards

     8   

3.10 Union Duty

     9   

3.11 Union Right to Discipline Members

     9   

ARTICLE IV

     10   

GRIEVANCE AND ARBITRATION PROCESS

     10   

4.1 Purpose

     10   

4.2 Complaints

     10   

4.3 Definitions and Presentation of Grievances

     10   

4.4 Arbitration

     11   

4.5 Counseling and Discipline

     12   

 

- ii -



--------------------------------------------------------------------------------

Collective Bargaining Agreement

01/01/2010—12/31/2012

 

ARTICLE V

     14   

JOB AWARDS AND EMPLOYEE CLASSIFICATION

     14   

5.1 Work Calls

     14   

5.2 Job Notice

     15   

5.3 Job Award/Bid Committee

     15   

5.4 Lateral Transfers

     16   

5.5 Training Positions

     16   

5.6 Job Classifications

     18   

5.7 Classification Committee

     18   

5.8 Designation of Employees

     18   

5.9 Temporary Full Time Employees Health and Welfare

     19   

5.10 Job-Share

     19   

5.11 IBEW NECA Temp Employees

     20   

5.12 NECA Apprentice

     20   

5.13 NECA Temporary Employees in Remote Locations

     21   

5.14 Summer Student Employees

     22   

5.15 No Out-Of-State Job Transfer

     22   

5.16 Transfer of Work

     22   

ARTICLE VI

     23   

GENERAL WORK RULES

     23   

6.1 Seniority

     23   

6.2 Probationary Employees

     23   

6.3 Familiarization Period after Promotion or Lateral Move

     23   

6.4 Annual Performance Evaluation Program

     24   

6.5 Family Members

     25   

6.6 Sales and Service Associate Incented Positions.

     25   

6.7 System Engineers

     27   

6.8 Work Out of Classification

     30   

6.9 No Layoff Clause

     32   

6.10 Layoff Procedure

     32   

6.11 Exit Incentive Program

     33   

6.12 Moving Expenses

     33   

6.13 Use of Company’s Time, Equipment or Material

     35   

6.14 Appropriate Dress and Language Code

     35   

6.15 Compliance with Company Work Rules

     36   

6.16 Statutory Permits, Certificates and Licenses

     36   

6.17 Drug and Alcohol Testing and Reporting

     36   

ARTICLE VII

     38   

FOREMAN

     38   

7.1 Foreman

     38   

7.2 Line Foreman

     40   

7.3 Project Foreman

     40   

ARTICLE VIII

     41   

SAFETY

     41   

8.1 Safety

     41   

8.2 Safety Standards

     41   

8.3 Safety Devices

     41   

8.4 Manhole Safety

     41   

 

- iii -



--------------------------------------------------------------------------------

Collective Bargaining Agreement

01/01/2010—12/31/2012

 

8.5 Safety/Training Meetings

     41   

8.6 Safety Committee

     42   

8.7 Safety Responsibilities

     42   

8.8 Climbing Safety During Long Periods of Extreme Cold

     42   

8.9 Employee Safety Performance Targets and Measures

     42   

ARTICLE IX

     45   

WORK WEEK AND SCHEDULES

     45   

9.1 Workweek

     45   

9.2 Workday

     45   

9.3 Shifts and Schedules

     46   

9.4 Alternate Workweek and Workdays

     46   

9.5 Five (5) day—Ten (10) hour Workweek (5-10s)

     48   

9.6 Shift Differential

     48   

9.7 Flex-Time

     49   

9.8 Relief

     49   

9.9 Eight-Hour Break

     49   

9.10 Rest Periods

     49   

9.11 Time Changes

     49   

9.12 Meal Allowances

     49   

ARTICLE X

     51   

WAGE RATES AND PREMIUM PAY

     51   

10.1 Wage Rates

     51   

10.2 Overtime (OT) Pay

     51   

10.3 Call-Out Pay

     51   

10.4 Pyramiding Prohibited

     51   

10.5 Standby Time

     51   

10.6 High Time

     52   

10.7 Distribution of OT

     52   

ARTICLE XI

     54   

TRAVEL

     54   

11.1 Meals

     54   

11.2 Travel for Training

     54   

11.3 Travel to Perform Work

     55   

ARTICLE XII

     57   

HOLIDAYS AND TIME OFF

     57   

12.1 Company Holidays

     57   

12.2 Flexible Time Off (FTO) Accrual Rates

     59   

12.3 FTO Accrual Limits

     59   

12.4 Scheduling of FTO

     60   

12.5 Incidental Time Off Requests

     61   

12.6 Unscheduled Absence

     62   

12.7 FMLA Leaves of Absence

     62   

12.8 Bereavement Leave

     62   

12.9 Jury Duty

     62   

 

- iv -



--------------------------------------------------------------------------------

Collective Bargaining Agreement

01/01/2010—12/31/2012

 

12.10 Military Leave

     63   

12.11 Cash-in of FTO

     63   

12.12 Supplemental Workers Compensation

     64   

12.13 Supplemental Sick Pay (SSP)

     64   

12.14 Return to Work

     65   

ARTICLE XIII

     66   

EMPLOYEE BENEFITS

     66   

13.1 Health & Welfare Plan

     66   

13.2 Survivor Income Benefits

     67   

13.3 Retirement

     67   

13.4 Apprenticeship Training

     67   

13.5 Alaska Electrical Money Purchase Pension Plan

     67   

13.6 401(k) Savings Plan

     68   

13.7 Movement of Monies

     68   

13.8 Long Term Disability Income Insurance Plan

     68   

13.9 Communication Services

     68   

13.11 IBEW Hardship and Benevolent Fund (IHBF)

     69   

ARTICLE XIV

     71   

PAYDAYS

     71   

14.1 Paydays

     71   

14.2 Wage Increase

     71   

14.3 Pay upon Separation

     71   

ARTICLE XV

     72   

MISCELLANEOUS

     72   

15.1 Tools

     72   

15.2 Lockers

     72   

15.3 Personal Vehicles

     72   

APPENDIX I—WAGE STRUCTURE

     73   

APPENDIX II—WAGE INCREASES

     78   

APPENDIX III—SUPPLEMENTAL SICK PAY

     79   

APPENDIX IV—DEFINITIONS

     80   

LETTER OF UNDERSTANDING—SEVERANCE FREEZE

     87   

LETTER OF UNDERSTANDING—ACHIEVERS OF EXCELLENCE

     91   

LETTER OF UNDERSTANDING—ENTERPRISE LINE OF BUSINESS

     92   

4. Cooperative Sharing Arrangement.

     93   

5. Guidelines for the Multi-Location I-NMC

     93   

6. Training and Development of ACS Staff

     95   

7. Subcontracting

     96   

8. Implementation, Interpretation and Dispute Resolution

     96   

ALPHABETICAL INDEX

     98   

 

- v -



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE, SCOPE, DURATION, AND GENERAL PROVISIONS

 

1.1 Parties to the Agreement, Purpose and Scope

 

A. Parties. The parties (the “Parties”) to this Collective Bargaining Agreement
(the “Agreement”) are Alaska Communications Systems Holdings, Inc. (the
“Company”) and International Brotherhood of Electrical Workers, Local Union
No. 1547 (the “Union”).

 

B. The Company. The Company, through its operating subsidiaries, is a
telecommunications service provider subject to the separate but concurrent
jurisdiction of both the Federal government and the State of Alaska. The Company
is publicly owned, and its stock is traded and valued based on its financial
performance to date and on expectations for future performance. To be successful
as a telecommunications provider and a stable employer, the Company must
vigorously compete in the Alaskan market, fulfill its regulatory service
obligations and maintain its financial strength.

 

C. The Union. Local Union No. 1547 is the Alaskan affiliate of the International
Brotherhood of Electrical Workers. Its mission is to ensure fairness and dignity
in the workplace, a fair day’s pay for a fair day’s work, and the opportunity to
continue to improve the Alaskan worker’s standard of living. The Union is the
certified bargaining agent for all of the Company’s employees within the job
classifications included in the designated bargaining unit (the “Bargaining
Unit”).

 

D. Recognition of Roles and Responsibilities. The Company recognizes and honors
the Union’s rights and responsibilities as the exclusive bargaining agent for
the employees it represents. The Union recognizes and honors the rights and
responsibilities of management to direct the affairs of the Company. The Union
further recognizes the importance of supporting the Company’s efforts to meet
the challenges of doing business in a highly competitive market. The Company
likewise recognizes the critical correlation between its success and a
productive working relationship with the Union and the Bargaining Unit.

 

E. Strategic Alignment. The Parties understand the Company’s financial strength
and, consequently, its ability to provide employment to Bargaining Unit
employees under terms and conditions that will fulfill the Union’s mission,
require that it succeed in the competitive market. The parties further
understand that the Company must invest in the represented workforce, and that
the cultivation of employee skills, productivity and dedication are fundamental
to the Company’s success.

 

F. Purpose and Scope of the Agreement. The Agreement sets forth wages, hours,
and other terms and conditions of employment for all of the Company’s employees
in the Bargaining Unit. The Agreement also establishes a cooperative
relationship between the Parties as stakeholders with a strong common interest
in seeing both the Company and represented workforce prosper and thrive.

 

- 1 -



--------------------------------------------------------------------------------

1.2 Term of Agreement

This Agreement shall become effective February 28, 2010, and shall remain in
effect through December 31, 2012.

 

1.3 Scope of Agreement

This Agreement is applicable, within the State of Alaska, to all work within the
scope of those job descriptions listed in the wage schedule in Appendix 1 and
will be applicable to other positions or job classifications as agreed between
the Union and Company.

 

1.4 Amendment of Agreement

This Agreement may be amended at any time by mutual consent of the parties. Such
amendment shall be reduced to writing and state the effective date of the
amendment.

The parties agree they will meet and confer during the term of the Agreement, on
an expedited basis if requested by either party, to address pressing matters of
concern involving the interpretation, application or modification of any section
of this Agreement. Either party also may request the other to waive compliance
with any specific provision of this Agreement. If agreement cannot be reached,
the parties will enlist the assistance of an FMCS mediator.

 

1.5 Negotiations upon Expiration

Either party desiring to amend or modify this Agreement must notify the other in
writing no later than one hundred and twenty (120) days prior to the renewal
date of this Agreement. Negotiations must commence no later than ninety
(90) days before the expiration date. After negotiations have commenced, this
Agreement will remain in full force and effect so long as the parties continue
to bargain together in good faith. Failure by both parties to give timely and
proper written notice in accordance with this procedure shall result in the
continuation of the Agreement for the succeeding twelve (12) month period.
Posting of written notice of intent through the U.S. Mail via certified delivery
within the above stipulated time frame shall be deemed to be timely, proper
notice.

 

1.6 Final Agreement

This Agreement is intended to replace and supersede all previous Agreements,
Letters of Understanding, informal agreements and negotiations. It is understood
that this Agreement was reached to the mutual satisfaction of both parties and
any attempt to circumvent the terms and conditions set forth shall constitute a
breach of this Agreement.

 

1.7 Severability and Savings

In the event that any of the provisions of this Agreement shall be declared by a
court of competent jurisdiction to be invalid for any cause, the invalid
provision shall be deemed to be null and void and the remainder of this
Agreement shall continue in full force and effect. Within thirty (30) calendar
days after a provision has been declared invalid, the parties will commence
negotiations with regard to such invalidated provision.

 

- 2 -



--------------------------------------------------------------------------------

1.8 Subcontracting

It is understood that the right of contracting or subcontracting is vested in
the Company, subject to the following conditions. For the purposes of this
Section, both “hard dollar” contracts for work performed under subcontractor
supervision and the use of contracted labor working under Company supervision
are referred to as “subcontracting.”

 

A. The right to subcontract shall not be used for the purpose or intention of
undermining the Union, to discriminate against any of its members, or to
circumvent this Agreement. Further, the Company’s right to subcontract shall not
be exercised if during the term of the subcontract the consequence will be the
layoff or part timing of regular employees in that geographic location
performing work covered under the subcontract. However, subcontracting may be
used for project work or to staff up for seasonal peaks as an alternative to
temporarily increasing employee staffing.

 

     In order to preserve work traditionally performed by employees represented
by IBEW Local Union 1547, the Company shall require that subcontractors for
communications maintenance, new construction or electrical work normally
performed by employees represented by the IBEW, have a current collective
bargaining agreement or letter of assent with the IBEW Local Union 1547.
However, the parties recognize that a signatory subcontractor with the requisite
skills may not always be available to perform the work. On such rare occasions,
after every reasonable effort has been made without success to secure a
signatory subcontractor, including reasonable advance notice to the IBEW, the
employer may subcontract the work in question to any available subcontractor.

 

B. Notwithstanding Section 1.8 (A), ACS may subcontract with non-union
contractors for work in bush village locations for projects under $40,000, as
long as such subcontracting is not inconsistent with Section 1.8 (A).

 

C. When contract personnel (e.g., day laborers) and regular employees are
performing comparable bargaining unit work under Company supervision at the same
location, the Company will make a reasonable effort to offer the regular
employees the opportunity to work the same number of overtime hours as such
contract personnel. If necessary to accomplish this, the Company may equalize
overtime within the relevant group of employees over a period of time, but not
less frequently than on a quarterly basis.

 

1.9 Recognition

The Company recognizes the Union as the exclusive bargaining agent for the
purpose of collective bargaining with respect to wages, hours and other terms
and conditions of employment for all employees in the bargaining unit consisting
of the job classifications in this Agreement.

 

A. If the Company purchases or acquires the assets of an entity signatory to the
IBEW, employees performing bargaining unit work for such entity shall be
integrated by the parties into appropriate classifications covered by this
Agreement. ACS employees who are currently unrepresented will not be affected by
the integration of represented employees of such newly acquired employers.

 

- 3 -



--------------------------------------------------------------------------------

B. If the Company purchases or acquired the assets of an entity not signatory to
the IBEW, or ACS creates an Alaskan subsidiary, or obtains controlling interest
in an Alaska-based joint venture or other business, ACS agrees to extend
voluntary recognition to the IBEW upon an appropriate showing of IBEW’s majority
support among any group of employees employed by such entities eligible for
representation. Thereafter, such employees shall be integrated by the parties
into appropriate classifications covered by this Agreement. Voluntary
recognition also will be granted if IBEW demonstrates majority support among any
employees of ACS eligible for representation who are not currently in the
bargaining unit.

 

C. The term “eligible for representation” means employees lawfully entitled to
union representation (1) who are presently unrepresented; or (2) who are
represented by a union ACS is not contractually obligated to recognize.

 

1.10 Successor Clause

The Company and Union hereby agree that, in relation to all labor contracts
between predecessor employers, including Century Telephone Enterprises, Inc.,
and Anchorage Telephone Utility, and Union, the Company is a successor employer.
The Company agrees to be bound, to the full extent that predecessor employers
are or would have been bound, to all the terms and conditions of this Agreement.

The Company and Union agree that the terms and conditions of this Agreement
shall be binding on any and all successors and assigns of the Company, whether
by sale, transfer, merger, acquisition, consolidation or otherwise. The Company
shall require any purchaser, transferee, lessee, assignee, receiver or trustee
of the operation covered by this Agreement to expressly accept, in writing, all
terms and conditions of such Agreement. A copy of such written acceptance shall
be provided to the Union at least thirty (30) days prior to the effective date
of any sale, transfer, lease assignment, receivership, or bankruptcy proceeding.

 

1.11 Plurality

Unless the context of this Agreement clearly requires a different interpretation
or construction, all references to the singular shall also include the plural
and vice versa.

 

1.12 Notices

Notices required under the provisions of this Agreement, unless otherwise
specified, shall be delivered by the Company to the Business Manager, Local
Union 1547, IBEW, 3333 Denali Street, Anchorage, Alaska 99503 for service upon
the Union; and to the Vice President, Human Resources, 600 Telephone Ave., MS
15, Anchorage, Alaska 99503, for service upon the Company, and the date of
receipt of such notices shall be the controlling date for the purposes
hereunder. Each party shall promptly inform the other of any change in the
addresses set forth in this Section.

 

- 4 -



--------------------------------------------------------------------------------

1.13 Non-Discrimination

The Company and the Union agree to comply with all State and Federal laws, rules
or regulations prohibiting discrimination. It is further agreed that this
non-discrimination provision relates to hiring, placement, upgrading, rates of
pay or other forms of compensation, transfer, demotion, recruitment, opportunity
for training, layoff, termination and all other conditions of employment.

 

1.14 Vendor Agents

Many opportunities exist to add sales channels for ACS including authorizing
retail vendor agents to sell ACS products and services. The Union recognizes
that such sales will increase work opportunities across the Company. The Company
recognizes that consumer customer sales and service work is represented by the
Union and covered by the terms of this Agreement.

Vendor Agents are defined as established retail entities that operate retail
sales operations with their own employees and contract to sell branded products
and services on behalf of the product and service owners. Examples of retail
vendor agents in Alaska include but are not limited to Radio Shack, Access
Wireless, and Fred Meyer. Vendor agents do not include independent contractors
staffing ACS owned or leased facilities and working directly for ACS and such
arrangements are not provided for with this Agreement.

In the best interest of the Company and its employees the parties agree to allow
the use of vendor agents with the following conditions:

 

  •  

Vendor agent relationships are intended solely to access potential customers and
to supplement sales efforts of bargaining unit employees.

 

  •  

Company bargaining unit employees will not be displaced or work diminished as a
result of using vendor agents.

 

  •  

The Company will not hire individual contractors to act as vendor agents.

 

  •  

The Company will only contract with established retail businesses for vendor
agent purposes unless otherwise agreed to by the Union.

 

1.15 New Technology

The use of new equipment, technology or procedures which replace or supersede
equipment, technology or procedures currently utilized to perform bargaining
unit work, shall continue to constitute bargaining work. When the Company
contemplates the introduction of new equipment, technology or procedures into
the workplace which may have an adverse effect on the terms or conditions of
employment of bargaining unit employees, the Company shall notify the IBEW in
advance and upon request, bargain for a reasonable period over the effects of
such proposed new equipment, technology or procedures. Also, the Company shall
provide or make available updated training to affected employees to allow them
an opportunity to establish competency on such new equipment, technology and
procedures.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE II

MANAGEMENT RIGHTS

 

2.1 Management Rights

The Company reserves the exclusive right and responsibility to manage the
business and to direct the employees who are subject to the Agreement.
Accordingly, subject to the specific provisions of this Agreement, all
management rights of the Company are reserved.

 

A. Management reserves the right to hire qualified employees and to transfer,
assign, deploy, and direct their work.

 

B. The Company further reserves the right to evaluate the performance of
employees to determine their qualification and fitness for continued duty or
employment; the right to relieve them from duty; the right to suspend or
discharge them for just cause.

 

C. It is the right of the Company to determine the standards of service to be
offered; maintain the efficiency of operations; determine the methods, means,
and personnel by which operations are to be conducted; adopt and amend a
classification plan, and to allocate and reallocate employees to positions
within the operations, and adjust the size of the workforce, as may be necessary
to meet the needs of business; take all reasonable actions to carry out its
mission in emergencies; and exercise control and discretion over its
organization and technology.

 

D. Nothing in this Agreement shall be construed to limit non-bargaining unit
personnel from performing Bargaining Unit work in order to meet the needs of the
service under emergency circumstances or for purposes of giving training or
instruction. Such work performed by non-bargaining unit personnel will not cause
layoffs or part-timing of employees.

 

E. It is the right of the Company to prescribe for employees in the Bargaining
Unit any working rules, policies, regulations and practices that do not conflict
with or violate the terms of this Agreement, subject to the Company’s obligation
to bargain in good faith about matters over which it is lawfully required to
bargain.

 

F. The enumeration of management rights herein reserved shall not be deemed to
exclude other rights or functions of management not so enumerated.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE III

UNION RIGHTS

 

3.1 Union Security

All employees coming under the terms of this Agreement shall as a condition of
employment make application to join the Union within thirty-one (31) calendar
days following the date of employment or within thirty-one (31) calendar days
following the date of signing of this Agreement, whichever is the later. A
Steward will be allowed up to one (1) hour of company time to meet with all new
bargaining unit members in a New Employee Orientation to process paperwork and
explain the Agreement and benefit packages. They must then maintain membership
in good standing for the life of this Agreement and any renewal thereof. The
Company will, fourteen (14) calendar days after receipt of a written request
from the Union, terminate the employment of an employee who is alleged to have
failed to maintain his membership in good standing as required by the Union. The
tender of initiation fees and periodic dues uniformly required as a condition
retaining Union membership shall constitute good standing in the Union for the
purposes of this paragraph. If the Union fails to admit such an employee to
Union membership, this shall not be cause for the employee’s dismissal.

 

3.2 Dues Deduction

The Company will deduct dues, assessments and withholdings duly authorized by
employees on forms provided by the Union. The Company will send a check for the
total amount deducted, together with a list of the individuals’ names for whom
the deductions were made, to the Financial Secretary as designated by the Union
on or before the fifteenth (15th) day of the following month. This authority
shall be revocable by the employee by notice in writing delivered by mail to the
Manager of Payroll and the Financial Secretary of the Union.

 

3.3 Political Action Committee Fund

With voluntary authorization by an employee on a form supplied by the Union, the
Company agrees to deduct seven cents ($.07) per hour from the employee’s wages
to be submitted to the IBEW Local Union 1547 for its Political Action Fund.

 

3.4 Indemnification

The Company assumes no responsibility in connection with deduction of dues
except that of forwarding monies deducted as set forth in this Article. The
Union shall indemnify the Company and hold the Company harmless from any and all
claims against the Company for the amounts deducted and withheld from earnings.

 

3.5 Strikes, Lockouts & Picket Lines

The Union acknowledges the essential nature of the services provided by its
members to the public and the need to provide uninterrupted services.
Accordingly, this Section is a guarantee that there shall be no strikes,
slowdowns, work interruptions, or lockout of employees during the duration of
this Agreement. The grievance and arbitration procedures of this Agreement
provide the exclusive remedy for the resolution of disputes covered by this
Agreement.

 

- 7 -



--------------------------------------------------------------------------------

No employee shall be disciplined for refusing to cross a picket line recognized
and sanctioned by the IBEW and identified as such to the Company in writing by
the Union Business Manager or designated representative, unless it can be shown
that the employee acted unilaterally without contacting their Steward or the
Union Hall to request clarification of the status of the picket. In the event
that a two-gate system exists, the second gate shall not constitute a picket
line.

 

3.6 Union Access to Company Premises

Union officers and representatives, while acting on Union business, will be
granted access to visit the Company’s premises during working hours. The Union
representative will schedule visits to a department, work site, or facility with
the Vice President of Human Resources, or designee. Union visits shall not
interfere with the normal operations of the Company.

 

3.7 Bulletin Boards and E-Mail

The Company shall provide an on-line bulletin board for access by represented
employees. The Chief Shop Steward will post officially signed Union notices and
the Company shall maintain represented job postings on the on-line bulletin
board. In shops where multiple employees share a computer a physical bulletin
board will continue to be provided. The Company is only responsible for
maintaining represented job postings on the on-line bulletin board. The Vice
President of Human Resources, or designee, may allow the Chief Shop Steward(s)
the use of e-mail for the timely dissemination of Union bulletins and
information.

 

3.8 Chief Shop Steward(s)

There will be two Chief Shop Stewards appointed by the Union to represent all
employees. These positions will be full-time assignments and will be compensated
at the top craft rate of pay plus fringe benefits paid for on a scheduled work
week basis.

 

A. The duties of the Chief Shop Stewards shall include, but not be limited to,
the resolution of employee complaints at the lowest possible level, the
coordination and similar resolution of complaints and grievances from other Shop
Stewards, and to serve as a liaison between employees, Shop Stewards, Union
Business Representative, and the Company. The Chief Stewards shall also be the
last employees laid off in their previous job classification.

 

B. In addition, the duties and activities of the Chief Stewards shall include
administration of the Agreement, Union orientation of new employees, and other
duties mutually agreed upon by the parties.

 

C. The Chief Stewards shall notify the appropriate supervisor prior to entering
a work unit to conduct Union business.

 

D. One-half (1/2) of the cost of the two full-time Chief Shop Stewards’ wages
and fringes will be reimbursed to the Company by the Union.

 

3.9 Shop Stewards

The Union shall have the right to designate six (6) Stewards in Anchorage, four
(4) in the Interior, three (3) for the Southwest, and two (2) for the Southeast,
not counting two (2) Chief Stewards. The Union shall notify the Company in
writing, as to the identity of said Stewards prior to the assumption of Steward
duties.

 

- 8 -



--------------------------------------------------------------------------------

A. The Stewards shall report time spent performing Union business on the time
reporting system.

 

B. The Stewards shall be allowed to perform any normal Union duties during
working hours.

 

C. The Stewards shall notify the appropriate manager prior to entering a work
unit to conduct Union business.

 

D. The Stewards shall notify the appropriate Supervisor as to the intent and
reason, the estimated time, and where the Steward can be reached before the
assumption of such Union duties.

 

E. The Union shall notify the Company within twenty-four (24) hours as to the
appointment or any official status change of any Steward.

 

F. The Company shall not discriminate against the Steward with regard to the
proper performance of the Steward’s duties provided such duties are conducted in
a timely manner.

 

G. An appropriate Steward, Chief Shop Steward or the Business Representative
shall be present during all meetings from which disciplinary action may result.

 

3.10 Union Duty

Upon providing management with reasonable notice, a regular employee elected or
appointed to office or Union duty shall be granted a leave of absence without
pay for the term of office or duty involved, not to exceed three (3) years, and
shall continue to accrue bargaining unit seniority during the leave of absence.
This Section does not include Chief Stewards or Stewards as they remain
employees of the Company during their assignments. Such Union leave may be
extended from time to time by mutual agreement. An employee who has been granted
Union leave shall provide the Company at least four (4) weeks notice prior to
returning to work. The Company shall cash out all compensable leave to the
employee upon effective start of Union Duty.

 

3.11 Union Right to Discipline Members

The Union reserves the right to discipline its members for any violations of
Union laws, rules, or agreements. However, the parties recognize that no General
Foreman, Foreman, or Lead shall be subject to discipline by the Union for
exercising the responsibility and authority for which they are held accountable
by the Company as their legitimate and expected duties which, by the management
nature, place them at potential odds with the bargaining unit employees under
their authority.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE IV

GRIEVANCE AND ARBITRATION PROCESS

 

4.1 Purpose

The purpose of this procedure is to provide a means whereby complaints and
grievances may be adjusted or resolved promptly and fairly.

 

4.2 Complaints

An employee, either directly or through the local Steward, may verbally present
a complaint to the supervisors. Employees and supervisors are encouraged to
resolve disputes in this manner, provided the resolution is not inconsistent
with the terms of this Agreement. The Steward shall have the right to be present
at and to participate in the process. Because of the informal nature of the
complaint process, resolutions shall not be considered precedent setting.

 

4.3 Definitions and Presentation of Grievances

“Grievances” shall mean, and be limited to, disputes or differences arising
during the term of this Agreement between the Company and the Union, or
employees so represented, with respect to the interpretation or application of
any specific provision of this Agreement. Probationary employees shall not have
the right to file a grievance for discipline or involuntary separation, nor
shall the Union file a grievance on their behalf.

 

A. Both parties agree to use their best efforts, including informal meetings
involving supervision, Human Resources, the appropriate Steward, and the
grievant, to resolve matters without resorting to the grievance procedure except
that any such meetings shall not extend the time limits set forth in this
Section. In the event such informal methods do not result in a resolution, the
dispute must be reduced to writing. The written “Notice of Grievance” shall
contain:

 

  1) The name(s) of the employee claiming to be aggrieved.

 

  2) The nature of the grievance and the circumstances out of which it arose,
including the date of occurrence.

 

  3) The remedy or correction which is requested.

 

  4) The Section(s) of the Agreement relied upon or alleged to have been
violated.

 

  5) The signature of the grievant, if applicable, and a Steward or Business
Representative.

 

  6) In the case of class action grievances, the class may be described in
general terms, so long as more than two (2) members of the class sign the
grievance. The grievance need not be signed by all members of the aggrieved
class.

 

B. A grievance must be presented within twenty (20) calendar days, except that
grievances for involuntary separation must be filed within ten (10) working
days, after the employee or the Union knew or should have known of the event
giving rise to the grievance. The failure to submit a grievance within such
periods shall constitute a bar to further action thereon.

 

- 10 -



--------------------------------------------------------------------------------

C. The grievance shall be processed in accordance with the following steps:

Step 1

Within five (5) working days after the grievance is presented at Step 1, a
meeting shall be held with the grievant, the Department Head of the activity, or
designated representative, and the appropriate Steward, or designated
representative. The Department Head shall make a reply in writing not later than
five (5) working days after the meeting. If this reply is unsatisfactory, the
grievance may be appealed to Step 2 provided such appeal is made within five
(5) working days following the receipt of the reply.

Step 2

Within ten (10) working days after the grievance is appealed to Step 2, a
meeting shall be held between the appropriate Vice President of the Company, or
designated representative and the Chief Shop Steward, or designated
representative. Written documentation explaining reason for disagreement along
with any supporting information must be included with the grievance appeal. The
Vice President shall make a reply in writing not later than five (5) working
days after meeting with the Union’s representative. If this reply is
unsatisfactory, the Union will provide written notice to the Vice President of
Human Resources within ten (10) working days following receipt of the Step 2
reply. The Union will have up to twenty (20) working days to complete its
internal review process. If after its review process is completed the Union
wishes to advance the grievance further, the Union shall submit a written
request to the Vice President of Human Resources for a meeting of the Grievance
Review Committee (GRC). The GRC will be convened within ten (10) working days of
receipt of the written request from the Union. If the grievance is not resolved
by the GRC, the grievance may be appealed to arbitration provided written notice
of such appeal is given to the Vice President of Human Resources within ten
(10) working days following meeting of the GRC.

 

D. The time limits set forth above may be extended by mutual agreement of the
parties. Failure of either party to act within the time schedule set forth in
this procedure without the express written agreement of the other party will be
considered a default and the grievance shall be considered to be settled in
favor of the non-defaulting party. Grievances settled in favor of either party
as a result of such a default shall not be considered precedent setting. The
mailing, e-mailing or facsimile transmission of the grievance appeal or answer
shall constitute a timely appeal or response if postmarked or electronically
inscribed within the appeal period. The decision to appeal a grievance filed by
the employee(s) to arbitration shall be solely the determination of the Union.

 

E. In the application of this Article “workdays” shall exclude Saturdays,
Sundays and recognized holidays. Nothing in this Section shall be construed to
prevent settlement of a grievance by mutual agreement of the parties at any
time.

 

4.4 Arbitration

Arbitration shall be conducted in accordance with the following rules:

 

A.

Within thirty (30) days after filing the appeal for arbitration, the party
seeking arbitration shall request from the Seattle office of the American
Arbitration Association (AAA) or from the Federal Mediation & Conciliation
Service (FMCS) a panel of seven (7)

 

- 11 -



--------------------------------------------------------------------------------

  proposed arbitrators who are members of the National Academy and have their
principal place of residence or business in Alaska, Washington, Oregon, or
California. The Company and the Union may attempt to agree on an arbitrator at
any time prior to receipt of the panel. The parties shall alternately strike
from this list one (1) name at a time, with the moving party to have the first
strike, until only one (1) name remains on the list. The name of the arbitrator
remaining on the list shall be accepted by the parties. In the event that the
selected arbitrator is unwilling or unavailable to serve, and if the parties are
still unable to mutually agree on an arbitrator, the procedure shall be repeated
with a new list of arbitrators supplied by the AAA or FMCS.

 

B. All arbitration hearings will be conducted at a mutually agreeable location.
Subject to the Company operation requirements, an employee grievant shall be
allowed time, without loss of pay, to attend arbitration hearings conducted
during the employee’s scheduled working hours. In the event of a grievance
involving a class of employees, a reasonably limited number of employees in the
class (not to exceed three (3) employees) shall be permitted to attend hearings
during scheduled working hours, without loss of pay. The hearing will be
scheduled so as not to impact the Company’s operational requirements. The
Company will pay no compensation for attendance by employees at hearings
conducted outside the employee’s scheduled working hours.

 

C. The parties agree that the decision or award of the arbitrator shall be final
and binding on each of the parties and that they will abide thereby, subject to
such laws, rules and regulations as may be applicable. The authority of the
arbitrator shall be limited to determining questions directly involving the
interpretation or application of specific provisions of this Agreement, and no
other matter shall be subject to arbitration hereunder. The arbitrator shall
have no authority to add to, subtract from, or to change any of the terms of
this Agreement, to change an existing wage rate, or to establish a new wage
rate. In no event shall the same question be the subject of arbitration more
than once.

 

D. The fees and expenses of the arbitrator shall be shared equally by the
Company and the Union. All other expenses, including any attorney’s fees and
costs, shall be borne by the party incurring them. Either party may require that
an official record be prepared by a professional reporter and that a copy be
provided to the arbitrator. The party requiring an official record of the
proceedings will pay the full cost of all reporting and transcript fees unless
the other party requests a copy for the right of inspection or use, in which the
full cost (including the cost of providing the arbitrator with the official
record) shall be equally divided between the parties.

 

4.5 Counseling and Discipline

 

A. Performance Management. For the purposes of communicating performance
expectations and correcting behavioral issues, the Company may counsel employees
to offer non-disciplinary feedback and provide direction. Counseling sessions
are private meetings between a supervisor and an employee, and Union
representatives do not have a right to attend such meetings. Discipline will not
be discussed at a counseling meeting. However, if the Company makes statements
to the employee to the effect that failure to satisfactorily correct the
performance or behavior may result in disciplinary action, the supervisor will
secure a Steward before the meeting can continue. If necessary, the supervisor
shall end the meeting and reschedule for a time when a Steward can be present.
The subject and nature of the counseling shall not be grieved.

 

- 12 -



--------------------------------------------------------------------------------

B. Progressive Discipline—In normal circumstances, the Company shall follow a
program of graduated discipline for just cause, consisting of oral warning,
written reprimand, suspension for a period to be determined by the Company, with
or without pay, or involuntary separation of employment. The Company may impose
discipline at any level depending upon the severity or frequency of the offense.

 

C. Involuntary Separation from Employment—The Company retains the right to
discipline an employee for just cause. The Company agrees that in the case of
discharge, the designated Union representative shall be notified of the reason
of such contemplated discharge prior to any action taken against the employee.
If circumstances warrant immediate action and the Business Representative and/or
Chief Shop Steward cannot be notified, the employee shall be suspended without
pay until the Business Representative and/or Chief Shop Steward is notified, or
five (5) working days pass, unless constraints preclude such notice. If the
Union fails to grieve a discharge within ten (10) working days of the action,
the right to grieve or arbitrate the action is forfeited.

 

D. Letters of Disciplinary Action Time Limits—Two (2) years from the date of the
action concerned, the Vice President of Human Resources, at the employee’s
request, shall review the disciplinary action and if no subsequent report of
similar violations has been made, the Company shall be notified to return its
copies with respect to the disciplinary action from the employee’s personnel
files to the interested employee.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE V

JOB AWARDS AND EMPLOYEE CLASSIFICATION

 

5.1 Work Calls

 

A. The Union will be advised when new or replacement employees are needed and
shall make every effort to provide satisfactory applicants to the Company. The
Company’s notice to the Union shall include the job title, minimum
qualifications, and the number of employees needed. If there are no available
applicants on the books, the Union will notify the Company within forty-eight
(48) hours. Once notified, the Company will be free to seek employees through
any source. If the Company can not locate a qualified individual, the Company
will attempt to locate a signatory contractor that does the work in question. In
the event the Company request more than three (3) employees of the same
classification simultaneously, the Union will have seventy-two (72) hours
(excluding holidays and weekends) from the date of the advice to refer the
additional candidates.

 

B. If the Company cannot locate an available signatory contractor that performs
the work in question, the Union will have two (2) days to provide a list of
additional signatory contractors. If the signatory contractors identified by the
Union are not available or do not perform the work, the Company will be free to
perform the work through any provider.

 

C. If, the Company thereafter locates another contractor or employment agency
with employees available to do the work, the Company may use the contractor or
agency referred employees up to a total of ninety (90) calendar days unless
extended by mutual agreement by the Company and Union. The ninety (90) day
period shall end if an extension is not mutually agreed: (1) when the position
is filled with a regular employee; (2) when the Union locates an available
signatory contractor; or (3) at any time the work call is closed by the Company;
whichever event occurs sooner. However, the company will give notice of
termination as required by its contract with the contractor or employment agency
not to exceed thirty (30) days.

 

D.

If the contractor or agency’s employees are not IBEW members, they shall be
“permitted out” to work by the Union Hall. The Company will remit to the Union a
permit fee every month for each contract worker equal to the BA monthly
dues. The fee, with the contract worker’s name for whom the payment is made,
will be forwarded to the Union on or before the 15th of each month.

 

E. If there are available applicants the Union will dispatch up to three (3)
within forty-eight (48) hours following the Union’s notice. The Company will
notify the Union within forty-eight (48) hours of intent to reject, hire, or
investigate the applicants further. The Company may reject any applicant it
finds unsatisfactory.

 

F. Applicants will only be dispatched after completing the Company’s on-line
applicant profile and job application.

 

G. The Company will provide the Union the name, address, job title, and date of
hire for all new employees.

 

- 14 -



--------------------------------------------------------------------------------

H. The Union and the Company will use their best efforts to recruit qualified
individuals and signatory contractors to fill all work calls.

 

I. It is the Company’s intent to use the processes set forth in A and B above to
fill work calls with represented employees or signatory contractors. The Company
will use other providers only when the circumstances make it reasonably
necessary to fulfill the requirements of the business.

 

5.2 Job Notice

The following procedure will govern job posting, and job bidding for all job
classifications covered by this Agreement.

 

A. Job Posting—The Company may post a position as soon as notice is received of
an impending vacancy. Postings shall provide the details and minimum
qualifications applicable to the position and will be listed on the on-line
bulletin board for a minimum of four (4) working days. The Company may
simultaneously post notice with the Union and to the public. Applicants shall be
considered by the Company such that internal applicants are given first
priority, applicants from the Union second, and any other applicant third.

1) Bidding—Any employee covered by this Agreement may bid for the position
during the posting period by completing the on-line applicant profile and
application and submitting it to Human Resources within the posting period.
Temporary jobs are not biddable.

 

B. Prior to opening any bids the Company shall declare whether or not temporary
employee bids will be considered. Temporary employee bids may be considered only
after all regular employees who have bid, have been found to be unqualified.

 

C. Regular employees may bid for a job after the employee has completed twelve
(12) full months employment. All employees are limited to one (1) successful bid
during each twelve (12) month period. The Company and the Union may agree to
waive this limitation. Regular employees with waivers will be considered with
all other regular employees. This Section shall not prevent an employee from
bidding on promotional opportunities.

 

D. Represented employees that accept non-represented positions will be eligible
to reapply for represented positions and will be considered after all
represented regular and temporary applicants.

 

E. If there are any disputes regarding the consideration of applicants the issue
will be referred to the Business Representative and Company’s top Executive for
the affected position for resolution.

 

5.3 Job Award/Bid Committee

The bid committee process excludes new hires and lateral transfers. Within ten
(10) working days after the closing date of the bids, the bidders will be
considered and the job awarded.

 

- 15 -



--------------------------------------------------------------------------------

A. A Bid Committee composed of one (1) representative from the Union and one
(1) from management will first review all bids for validity of minimum
qualifications. All qualified bids will then be considered on the basis of
leadership, job performance (including any discipline), skills and knowledge,
judgment, interpersonal skills, oral and written communication, presentation,
and decision-making ability. Where employees are equal in qualification,
seniority shall prevail.

 

B. An employee who successfully bids into a classification that has progressive
pay steps (e.g., start, 6-month, 12-month, and 18-month), will be placed at the
appropriate pay step in the new classification that would ensure that the
employee’s base rate is not diminished by virtue of the successful bid. This
condition will not apply to any bids involving trainee positions.

 

C. The Bid Committee shall determine the qualifications of employees. In the
event the Bid Committee is unable to reach a decision within three (3) working
days, an impartial tiebreaker will be selected by the Division Vice President
and the Union Business Representative to make the final decision as to an
employee’s qualifications.

 

D. The bid award decision shall be final and shall not be subject to the
grievance and arbitration provisions of this Agreement unless it can be shown
that an applicant was unlawfully discriminated against as defined in
Section 1.13.

 

5.4 Lateral Transfers

A lateral transfer is defined as movement with the same job classification, or
similar job classification within the same skill group.

 

A. Managers may announce a lateral transfer opportunity to their eligible work
group or to all work groups that have the same job classification and skill
group via email or a posting on the on-line bulletin board with a copy to the
Chief Shop Steward and Human Resources. Eligible employees interested in Lateral
Transfer will notify the manager in writing within seventy-two (72) hours of the
announcement.

 

B. The manager will designate an interview team of two (2) management employees
to select the most qualified employee for the position. The interview team will
consider minimum qualifications and other qualifications for the classification,
as well as any special skills and knowledge required to perform the duties. When
qualifications are equal, they will make the selection based on leadership, job
performance (including any discipline), judgment, interpersonal skills, oral and
written communication, presentation, and decision-making ability.

 

C. Employees who volunteer and are selected under this provision will work the
shift they are transferred into until the next regular shift bidding cycle.

 

D. Any moving costs associated with accepting a lateral transfer are the
responsibility of the employee.

 

5.5 Training Positions

The Company may fill a vacancy as a training position if there are no qualified
bidders and there is not an IBEW apprenticeship program for the position. The
Company may post a vacancy as a regular and a training position simultaneously.

 

- 16 -



--------------------------------------------------------------------------------

Individual applicants shall be considered in the following order:

 

  1) regular employees covered by the Agreement;

 

  2) employees not covered by the Agreement;

 

  3) non-employee applicants. Non-employee applicants, if selected, will be
classified as temporary employees.

 

A. Training positions will be governed by the following:

 

  1) Non-Journeyman: The openings will be posted as “training positions.” The
training period for non-Journeyman position shall consist of two steps. The
first step shall be eighty percent (80%) of the position’s current entry level
rate of pay for the first six (6) months and ninety percent (90%) for the second
six (6) months to comprise the one (1) year training period.

 

  2) Journeyman: The entry level position into these families are as follows:

Service Delivery Specialist IV, Network Engineer Family, Systems Engineer
Family, Materials Management Specialist II, Fleet Services Technician Family,
and Facility Maintenance Family (except Electrician). These classifications may
be given an opportunity to gain knowledge, skills, and abilities necessary to
bid into Journeyman positions in these job classification families.

The training wage rate will be seventy percent (70%) of the entry level step for
the appropriate job classification for the first six (6) months of the
assignment; eighty percent (80%) of the entry level step for the second six
(6) months; and then ninety percent (90%) for the last six (6) months or until
the assignment ends, whichever comes first. The training period will be for up
to one and one-half (1  1/2) years unless the Company and Union mutually agree
to an extension.

 

  3) The receiving foreman and supervisor for any training position are
responsible for developing the training plan and objectives that set forth a
reasonable timeframe, in which the trainee will be expected to be proficient in
the new job. This training plan will be reviewed with the employee by the
foreman and supervisor on a monthly basis to ensure the employee knows what is
expected, that training is on target and the trainee is successfully meeting the
training objectives and gaining the desired proficiencies.

If the trainee is not satisfactorily meeting the training objective and gaining
the desired proficiencies within thirty (30) calendar days, the trainee will be
returned to the trainee’s former position. If after thirty (30) calendar days
the foreman and supervisor conclude that the trainee is not satisfactorily
meeting the training objective and gaining the desired proficiencies, the
trainee will be returned to the trainee’s former position if it remains vacant.
If the trainee’s former position is no longer vacant, the trainee will be
subject to layoff as set forth in Section 6.10.

 

B. Training positions may not exceed twenty-five percent (25%) of the positions
for that job classification without mutual consent of the Company and Union.

 

- 17 -



--------------------------------------------------------------------------------

5.6 Job Classifications

The parties recognize the Company’s bargaining unit job classifications as
listed and contained in this Agreement and that such classifications have been
agreed upon and are in existence upon the signing of this Agreement.

 

5.7 Classification Committee

The Union and the Company shall establish a Classification Committee consisting
of one (1) management representative and one (1) Union representative appointed
by the Chief Steward.

 

A. The Committee shall be charged with establishing or amending proposed job
classifications or descriptions falling within the scope of this Agreement.

 

B. If the Classification Committee does not agree on the new job classification
or the proposed changes the Company may implement its proposed changes, but the
change(s) will be subject to the grievance process outlined in Section 4.3,
starting at Step II.

 

C. The Company will also submit material changes in job descriptions for review
and comment of the committee prior to implementing such changes.

 

5.8 Designation of Employees

 

A. Regular—Regular employees are those employees who have successfully completed
their probationary period and are employed full-time.

 

B. Regular Part-Time—Regular part-time employees are those employees who have
successfully completed their probationary period and are employed in positions
where the work involved will total less than forty (40) hours per week. This
language will not be used to reduce regular full-time employees to part-time
status. Part-time employees will not be used to perform Journey work. The number
of part-time employees shall not exceed twenty percent (20%) of the regular full
time employees in the same classification.

 

  1) Part-time employees receive the same benefits as regular employees, with
the following exceptions:

 

  a. Employees who are scheduled and work eighty (80) hours in any one (1) month
shall be enrolled in the Alaska Electrical Health and Welfare (“H&W”) Health
Plan of choice for the following month.

 

  b. Employees who are scheduled and work less than eighty (80) hours per month
are not eligible for enrollment in the H&W Health Plan.

 

  c. Employees receive prorated Holidays and Leave per Article XII.

 

C. Temporary (non-NECA)—Temporary employees are those employees hired to augment
the work force whenever the work load temporarily requires additional help, or
in the event of an emergency or unanticipated condition or situation. Temporary
employees may be hired on a full-time or part-time basis, not to exceed twelve
(12) months in duration unless extended by mutual agreement between the Company
and the Union. If the temporary employee is extended beyond twelve (12) months,
the position shall be bid immediately per provisions of this Agreement.

 

- 18 -



--------------------------------------------------------------------------------

  1) Temporary employees shall be paid the hourly wage rate for the
classification in which they work, and shall receive a wage progression step
increase upon completion of the applicable months listed in Appendix I.

 

  2) Temporary employees who have worked a three (3) month consecutive period
shall be enrolled in the H&W Health Plan of choice for the following month.

 

  3) Temporary employees will receive pension in accordance with Article XIII.

 

  4) Temporary employees do not receive leave or holiday pay.

 

  5) The Company may terminate temporary employees and such termination shall
not be subject to the grievance and arbitration provisions of this Agreement.

 

5.9 Temporary Full Time Employees Health and Welfare

Temporary full-time employees who have worked a three (3) consecutive month
period shall be enrolled in the Alaska Electrical H&W Health Plan the following
month.

 

5.10 Job-Share

The job-share program is designed to retain the valuable services of qualified
employees through two (2) employees sharing a single budgeted position.

 

A. Job-sharing is defined as when two (2) employees qualified for the same
classification “share” one (1) position on prearranged schedules consistent with
Article IX.

 

B. Separation, Promotion or Transfer—If a job-share employee separates or
successfully bids into another classification, the remaining employee will have
the option of reverting to full-time or requesting that the job share position
be bid. If another job-share partner is not located, the employee will be
expected to resume full-time work status.

 

C. Flexible Time Off (FTO)—FTO will be prorated based on the hours worked.

 

D. Holidays—The employee scheduled on a holiday, will observe the holiday. The
employee who is not scheduled will not be compensated for the holiday. Each
employee shall be entitled to two (2) personal holidays per year.

 

E. H&W Plan—The Company will pay one-half of the H&W Health Plan premium amount
currently in effect for a regular employee and the job-share employee will pay
one-half of the premium and any employee co-pay. If the employee does not want
insurance coverage, they must notify the Company in writing.

 

- 19 -



--------------------------------------------------------------------------------

5.11 IBEW NECA Temp Employees

 

A. IBEW Inside/Outside Agreement employees are employees who may be hired to
augment the work force in specific classifications identified in this Agreement
for a period not to exceed twelve (12) months unless extended by mutual
agreement by the Company and Union.

 

B. An Inside/Outside Agreement employee who is extended beyond twelve
(12) months shall have the same eligibility to receive all benefits as a regular
employee. If the temporary employee is extended beyond twelve (12) months, the
position shall be bid immediately per provisions of Section 5.3 of this
Agreement. Pay for such employees shall be based on the current contract pay
scale in effect between IBEW Inside/Outside Agreement employees and the Union,
including fringe benefits limited to health and welfare, pension (which includes
money purchase and NEBF), legal and apprenticeship, payable to the joint account
of the applicable trusts.

 

C. The employment of NECA temporary employees is governed by the provisions of
this Agreement with the exception of the hourly rate of pay and hourly benefits.
The applicable IBEW NECA Inside/Outside Agreement shall be used to determine the
hourly rate of pay and hourly benefits, which are limited to health and welfare,
pension (including money purchase and NEBF), legal and apprenticeship
contributions.

 

D. All other provisions of employment are governed by the ACS/IBEW Master
Agreement and any subsequent agreements made between ACS and IBEW.

 

5.12 NECA Apprentice

 

A. Apprentices shall be designated as either low-time (4000 accredited hours or
below) or high-time (above 4000 accredited hours) apprentices.

 

  1) Low-time apprentices will be assigned to work directly with a Journeyman,
except as provided in 5.12 (D).

 

  2) Apprentices classified as “high-time” may be utilized for certain less
technical tasks, that are not safety sensitive, as set forth below, under the
direction of a Journeyman or Foreman without being assigned to work directly
with a Journeyman. Such Apprentices are those who have completed 4000 accredited
hours of employment as Apprentices. Examples of less technical tasks which may
be performed without direct supervision include: wire pulling, station wiring,
jumper running, and set preparation (designation strips).

 

  3) Apprentices with 6500 accredited hours may work alone, under the direction
of a Journeyman or Foreman without being assigned to work directly with a
Journeyman.

 

B. Ratio—The Company may employ apprentices at the following ratio:

 

  1) One (1) Apprentice for the first Journeyman employed; and

 

  2) One (1) additional Apprentice for each three (3) Journeymen employed.

 

- 20 -



--------------------------------------------------------------------------------

C. Temporary Apprentices—When the Company desires to hire a Temporary
Apprentice, the Company shall place a work call to the apprenticeship school and
specify either a low-time (4000 accredited hours or below) or a high-time (above
4000 accredited hours) Apprentice.

 

D. Temporary Frame Apprentices

 

  1) Temporary low-time Apprentices may be used to work in the Company’s Central
Offices running jumpers on the frames without directly being assigned to work
with a Journeyman and shall be designated as “Frame Apprentices.”

 

  2) Frame Apprentices can work alone; however, a Journeyman must be on duty and
available for the Apprentice either at the assigned reporting Central Office or
the NOCC.

 

  3) The Company will provide training on how to properly run and terminate
jumpers, how to read service orders and other tasks associated with working
frames. Additional training will be provided concerning safety issues in the
Central Office, i.e., working around power, ladder safety, eye protection, etc.

 

  4) A “Frame Apprentice” adept at completing assigned frame tasks may assist
Central Office Journeymen with other job functions.

 

  5) The length of employment for each of these “Frame Apprentices” will be
limited to their next scheduled AJEA&TT classroom training.

 

5.13 NECA Temporary Employees in Remote Locations

 

A. Those IBEW NECA Temporary employees working in a job area outside a radius of
fifty-three (53) direct road miles or areas inaccessible by road from the
centers of Anchorage, Fairbanks, Juneau, and Ketchikan, or the current location
of the Wasilla Post Office will have the option of board and lodging or per diem
for up to twenty-one (21) days, and thereafter shall be entitled to per diem
only. The per diem rate shall be as specified in the current applicable IBEW
Inside/Outside Construction Agreement. This provision shall not apply to
employees who are dispatched to ACS job sites in which the employee is a
resident within thirty (30) direct road miles of the job area, in those
locations outside the areas specified above.

 

B. IBEW NECA Temporary employees dispatched to a job area and then subsequently
sent on assignment to another job area by the Company as specified above shall
receive board and lodging that is paid by the employer, if available. If
accommodations are not available, then those employees will receive per diem at
the rate specified in the current IBEW Inside/Outside Construction Agreements
for all days spent in those locations.

 

- 21 -



--------------------------------------------------------------------------------

5.14 Summer Student Employees

The Company may employ up to four (4) temporary summer student employees unless
both parties agree in writing to amend these numbers. The following provisions
apply to Student employees:

 

A. Student employees must be at least eighteen (18) years of age and must be
full time students.

 

B. They may perform any general maintenance work for which they are qualified,
and shall be supervised by a Foreman.

 

C. Student employees shall receive forty percent (40%) of the Journeyman
Facilities Maintenance Technician II wage rate. The standard Union dues will be
deducted from the employee’s wage in accordance with Section 3.2 of the
Agreement. Student employees will be subject to all provisions set forth in the
current Agreement, with the following exceptions: they shall not receive
Health & Welfare, Pension Contributions, Holiday Pay, FTO or any other form of
paid leave.

 

D.

Student employees are ineligible to bid on any regular full time, regular part
time, or other temporary positions. Student employees may be hired no earlier
than May 1st or employed later than September 30th each year. Student employees
shall not be employed more than one hundred (100) days, and shall be limited to
a maximum of four (4) seasons of employment.

 

E. The Union dispatch procedures in Section 5.1 of this Agreement shall not be
applicable when filling a student employee position. However, the Union will be
allowed to refer applicants for these positions, and those hours worked by these
employees will count towards the Union’s out of work Book status. The Company
shall inform the Union of the name(s) and date(s) of hire for all student
employees hired.

 

F. Summer student employees are not to be used to supplement Journeyman or other
classifications in such a way as to eliminate or to make unavailable a regular
full time bargaining unit position or to circumvent the Apprenticeship program.

 

5.15 No Out-Of-State Job Transfer

There shall be no involuntary transfer by the Company of any employees covered
by this Agreement outside the State of Alaska during the life of this Agreement.

 

5.16 Transfer of Work

There shall be no transfer of work during the term of this agreement outside the
State of Alaska without the concurrence of the Union.

 

- 22 -



--------------------------------------------------------------------------------

ARTICLE VI

GENERAL WORK RULES

 

6.1 Seniority

 

A. Bargaining Unit Seniority (Seniority) for Regular employees is defined as the
length of service since last employed by the Company in classifications covered
by this Agreement. Seniority is used for layoff, transfer, recall, selection of
vacation, preference in the election of shifts and days off. Seniority shall not
be bridged or prorated.

 

  1) In the case of employees with identical bargaining unit seniority dates,
the number of the dispatch slip as printed by the IBEW Hall will be the
tie-breaker. In this case, the employee with the lowest dispatch number has the
highest seniority.

 

  2) If for any reason the dispatch slips cannot be found or have no dispatch
number, the affected employees will put their names in a hat. The first name
picked out of the hat will have the highest seniority; the second name will have
the next highest, and so on. This order will be recorded by the Shop Steward
present at the proceedings, and will be their permanent Seniority order. The
affected employees and a Shop Steward must be present during the drawing.

 

B. Continuous Service for Regular employees is defined as the total countable
time of employment, (as well as time in non-bargaining unit positions) in the
service of the Company, its predecessors and subsidiaries. Continuous service is
used for the purposes of benefit accrual; continuous service will be bridged for
previous employees who are rehired after the employee has worked a period of
time equal to the absence. Continuous service credit shall not be bridged or
pro-rated between predecessor or acquired companies.

 

6.2 Probationary Employees

Probationary employees are those on trial to qualify for regular positions.
Regular employees shall be considered to be on probation for the first six
(6) months unless extended by mutual agreement between the Company and the
Union. During the probationary period the Company may, at its option, layoff or
discharge such employee as long as the dismissal is not discriminatory.
Probationary employees shall not have the right to file a grievance over matters
involving discipline or involuntary separation. Probationary employees do not
have seniority until they become regular.

 

6.3 Familiarization Period after Promotion or Lateral Move

Any employee who is promoted or laterally moved from one type of work to another
shall be given a reasonable length of time, not to exceed 180 calendar days, to
become acquainted with the job and establish the ability to fill the job
satisfactorily. Should the employee’s performance in the new job prove
unsatisfactory, the employee shall be immediately notified and returned to the
former job without loss of seniority if the position is still vacant. If the
position is not vacant,

 

- 23 -



--------------------------------------------------------------------------------

the employee shall be returned to the next vacant position in the classification
from which the

employee bid or to the next vacant position for which the employee is qualified
in a classification with comparable pay to the classification from which the
employee bid.

 

6.4 Annual Performance Evaluation Program

The Company and the Union recognize that there is value for both the Company and
the employees in a performance evaluation program that involves goal setting and
written performance evaluations.

 

A. Annual Performance Evaluation (Evaluation) program shall be in accordance
with the following:

 

  1) Evaluations will include SMART Goals that are both achievable and within
the employee’s responsibility.

 

  2) Evaluations will provide feedback to the employee for their performance
during the calendar year.

 

  3) Employees hired within the last two (2) months of the calendar year will
not receive a written Evaluation but will be assigned SMART Goals for the next
year.

 

  4) Vitality curves or forced ranking will not be used to determine an
individual employee’s performance ranking.

 

  5) Evaluations used for internal hiring shall be limited to the last three
(3) evaluations in the personnel file.

 

  6) Evaluations shall not be used to deliver discipline.

 

  7) Performance Evaluations and SMART Goals are not subject to Article IV of
the Agreement, with the exception of discrimination as described in
Section 1.13.

 

  8) The employee may provide a written statement that will be attached to the
Evaluation.

 

B. Overall Below Target Final Review Process If an employee is in disagreement
with a final evaluation in which the overall rating is below target the employee
may:

 

  1) Request a meeting in writing within ten (10) working days of receipt.

 

  2) The Manager shall hold a meeting with the employee and the union
representative, if requested by the employee, to review the employee’s
evaluation. The Manager will give due consideration to the employee’s areas of
concern and respond in writing within ten (10) working days to notify the
employee and union of any changes requested from the review.

 

  3) If the employee is still in disagreement, the employee may submit a written
statement within ten (10) working days of receiving the Manager’s response. The
Manager’s response and the employee statement shall be attached to the
employee’s performance evaluation and placed in the employee’s personnel file.

 

- 24 -



--------------------------------------------------------------------------------

6.5 Family Members

It is agreed that members of the same family may be employed, but one family
member may not directly supervise another and may not process, review or audit
the work of another, whether in the same or different departments. All
employment of relatives must be approved in advance by the appropriate Division
Executive and the Vice President of Human Resources. For the purposes of this
Section, family members shall be defined as spouse, brother, sister, father,
mother, child, step-father, step-mother, grandmother, grandfather, grandchild,
mother-in-law, father-in-law, step-child, uncle and aunt. The definition also
includes all other relatives who live in the same household and persons who live
together in non-marital, non-related arrangements.

 

6.6 Sales and Service Associate Incented Positions

A major objective for sales incented positions is to realize new revenue by
promoting and selling products and services. As such, sales incented positions
within the Sales and Service Associate (SSA) classification have a monthly
performance target (incentive threshold) to meet and are eligible for additional
compensation, in accordance with the Sales Incentive Plan, for exceeding sales
incentive targets. The following provisions are applicable to sales
incentive-eligible employees.

 

A. Sales Incentive Measurements: Once a sales-incented SSA meets their incentive
target for the month, incentive pay of not less than $2.50 will be paid for each
sales point that exceeds the incentive target. Specific performance levels,
rates, and products and service targets are available on the Corporate Network.

 

B. Promotional Incentives: From time to time the Company will announce short
duration promotional contests designed to drive products, introduce new products
or services. Contests are open to the Work Groups where the contest is
announced. A menu of contest prizes agreed to by the Union is available on the
Corporate Network.

 

C. Sales Incentive Target: Five (5) days prior to the start of each month
employees will be informed of the months’ sales incentive target. Sales
Incentive Targets are measured as follows:

 

  1) Incentive targets are prorated at month end for training time, FMLA,
approved FTO, Personal Holiday, and other non-sales assignments by a lead or
manager.

 

  2) Employee orders are a service function and are not incented.

 

  3) Certain SSAs incentives are based off of company budget numbers and are not
prorated.

 

  4) Incentive targets are measured on one of the following: individual
performance, store performance, group performance, or on the company budget.

 

  5) The lowest prorated incentive threshold is twenty percent (20%).

 

  6) There is no minimum for time in the queue for Call Center SSAs and no
minimum days worked for Retail SSAs. Example: If an SSA is in the queue for five
percent (5%) or only one (1) day of the month, their incentive threshold is
twenty percent (20%). If the SSA is in the queue for forty percent (40%) of the
time or twelve (12) days of the month, their incentive is forty percent (40%).

 

- 25 -



--------------------------------------------------------------------------------

D. Shift bidding will be bid and awarded on a combined seniority and job
performance basis approximately every ninety (90) days. Employees will be
grouped by bargaining unit seniority effective the first day of each prospective
bid as follows:

 

  •  

0 through 24 months of bargaining unit seniority

 

  •  

25 months through 48 months of bargaining unit seniority

 

  •  

49 months through 120 months of bargaining unit seniority

 

  •  

121 months and over of bargaining unit seniority

 

  1) Within each defined Work Group (Call Center or Retail)/subgroup employees
will be ranked by the results of a performance evaluation. Shift bidding will
begin with the employees in the 121 months and over of bargaining unit
seniority, then the 49 through 120 months of bargaining unit seniority, then
with the 25 though 48 months of bargaining unit seniority, and then the 0
through 24 months of bargaining unit seniority. The employee with the highest
performance ranking based on the combined average score of three (3) monthly
performance evaluations within their seniority grouping will be awarded the
first choice of shifts/schedules followed by the second highest performance
ranking until all employees have bid. All employees in the 121 and over work
group will select their shift/schedules before advancing to the 49 through 120
months work group and so on.

 

  2) In the ninety (90) days prior to a shift schedule bid there shall be three
(3) individual job performance evaluations, one (1) per month, and a minimum of
two (2) job performance evaluations must be completed and reviewed with each
employee within that work group/sub group for that ninety (90) day period.

 

  3) In the case of an employee who is absent from work due to FMLA, Worker’s
Compensation, or any approved leave, that period of time away from the job will
not be included as part of the shift bidding process. If this time exceeds forty
(40) working days and in the event a minimum of two (2) individual performance
evaluations have not been conducted within the ninety (90) days prior to the
shift schedule bid, that employee will be ranked by seniority only (i.e., an
employee that is ranked #4 by seniority only would be awarded a shift/schedule
in the #4 slot).

 

E. Where call monitoring and coaching are included in the performance matrix for
a work group/subgroup each employee must have a minimum of two (2) monitoring
sessions for the month which will be averaged to determine the final score. If
this does not occur for all employees within that work group/subgroup, then all
employees within that work group/subgroup will receive a one hundred percent
(100%) rating for that job performance category for that month. It is recognized
that call monitoring is a subjective process. In the event that the Company and
the Union agree that inconsistencies in the evaluations of the call monitoring
sessions are documented and proven, then all employees within that work
group/subgroup will receive an one hundred percent (100%) rating for that job
performance category for that month, or the following month, depending upon the
time frame the error was detected and recognized.

 

- 26 -



--------------------------------------------------------------------------------

F. It is recognized that each work group may require a unique matrix of
performance measures. These performance measures will be established by the
department Manager prior to utilizing as a tool for shift bidding.

 

G. As business needs change or with processes or system enhancements, the
performance sales goals (budget based) and performance standards can be adjusted
quarterly by the department Manager and will be provided to the Union Business
Manager or designee. Changes will be made available with at least five
(5) business days notice to all affected employees.

 

H. All work groups/subgroups will be appraised of their performance matrix/goals
and/or changes with at least five (5) business days notice prior to the affected
month that said goals will be implemented. If performance matrix/goals are not
provided at least five (5) business days in advance, that month will not be
included as part of the shift bidding process.

 

I. The Company and Union agree to meet to discuss issues which may arise in the
application of the above provisions.

 

6.7 System Engineers

The Company and the Union agree that all work performed by employees working in
System Engineer classifications shall be covered by the terms and conditions of
the Agreement except as specifically provided for in this Article.

The Company and the Union have agreed to contractual provisions that will
provide objective guidelines for determining fair and appropriate pay and
benefits that motivate and recognize employee commitment and initiative. Both
parties agree that from time to time they may need to meet and confer on
application and administration of these provisions and have agreed to use due
diligence, including the concept of interest-based bargaining as a means to
resolve disputes. If this fails, the grievance and arbitration procedure defined
in Article IV of the Agreement will be utilized for resolution.

 

A. Work Out of Classification

 

  1) At a minimum when a System Engineer Foreman is away for more than one
(1) workday an acting System Engineer Foreman will be assigned and the
employee’s pay will be adjusted to entry for the System Engineer Foreman’s pay
range or five percent (5%) above the employee’s regular rate of pay, whichever
is greater.

 

  2) In the event a System Engineer is temporarily assigned to a management
position the employee’s pay will be adjusted to entry for the System Engineer
Foreman’s pay range or 5% above the employee’s regular rate of pay, whichever is
greater.

 

  3) On-the-job training is essential to employee development in the System
Engineer classification and as such employees may be assigned to perform
higher-level work in a training capacity within the System Engineer
classification without pay for out of classification.

 

- 27 -



--------------------------------------------------------------------------------

B. Workweek, Workday, Schedules

 

  1) Salaried Employees

The provisions of Article IX shall not apply to salaried employees, System
Engineers I, II, and System Engineer Foremen.

 

  a. Salaried employees are paid a salary to fulfill assigned responsibilities
for the Company using flexible starting and quitting times. As such, up to 20%
of the System Engineer workforce may be required to work non-consecutive days;
workdays and workweeks can and likely will vary based on Company needs. While
the standard workweek is typically forty (40) hours, employees occasionally
should expect workdays in excess of eight (8) hours and workweeks in excess of
forty (40) hours. The Company may identify “core business times“ during which
employees may be required to be present. It is not intended nor anticipated that
employees would routinely work extended workdays or workweeks.

 

  b. In the event a salaried employee excessively works extended workdays or
workweeks, the Manager or Foreman will review and as appropriate adjust future
workload, schedule, and performance requirements, and/or incentive payments to
recognize any additional contributions.

 

  c. When business needs require work outside an employee’s regular shift it
will be scheduled by the Company. Work performed contiguous to the employee’s
normal workday is expected for salaried employees without additional
compensation. The Company will spread extended work across all qualified
salaried employees.

 

  d. Salaried employees scheduled by the Company to work beyond the normal
workday or work week to cover maintenance window(s) between one shift ending and
the next shift starting will be allowed to leave early or report to work later
as workload and performance requirements permit or receive a single fixed
payment of $75.00 dollars as approved by the Manager. If maintenance window(s)
are scheduled by the Company on the employee’s regular day off, the employee
will receive a single fixed payment of $75.00.

The Company and the Union will review this provision as required to address
compensation issues.

 

C. Wage Rates

 

  1) Salaried Employees—The provisions of Article X and of the Agreement shall
not apply to salaried employees, System Engineers I, II, and System Engineer
Foremen.

 

- 28 -



--------------------------------------------------------------------------------

Employees in salaried job classifications shall be paid a salary within the pay
range for their job class. Pay ranges include entry, target, and maximum
salaries. Individual employee salaries are established by objectively evaluating
the individual’s skills and qualifications relative to the job description,
e.g., an employee meeting the minimum qualifications but holding none of the
preferred qualifications would be compensated at or near entry range for the job
class. An employee would not normally be paid over target for the range unless
the employee consistently performs above the targets established in the
employee’s individual performance objectives.

 

  2) Salary Range Adjustment—Salaried System Engineer and System Engineer
Foreman pay ranges will be adjusted using the same calculation as set forth in
Appendix I of the Agreement.

 

  3) Pay Incentives—Employees will be eligible for pay adjustments when the
employee has achieved performance objectives during the performance period as
follows:

 

  a. Annual pay adjustments are based on Company and employee performance.
Employee performance will be assessed based upon an evaluation of individual
employee performance as documented in the Annual Performance Review for the
performance period. Any pay adjustment will be paid within the first month of
the second quarter following the performance period so long as the individual is
still an ACS salaried employee.

 

  b. Performance-Based Incentive—Performance-based incentive payments are based
on individual performance and will be awarded for successful achievement of
performance objectives as defined in the Performance-based Incentive Worksheet
for the employee’s anniversary period. Any performance pay will be paid within
the first month of the second quarter following the end of the performance
period.

 

  c. Performance Period—Effective February 28 2010, the Performance Period is
January 1 through December 31 of each year. Performance-based incentives for
2010 will be prorated for transition to the calendar year performance period. If
an employee is not a salaried employee the entire Performance Period the
performance objectives will be adjusted and any incentive payments pro-rated.

 

  d. Performance Objectives—The Foreman and Manager will establish performance
objectives relevant to the duties and qualifications defined in the System
Engineer job description. These performance objectives shall be measurable
targets and goals that are objective, reasonable, and are clearly understood by
the employee.

 

  i. Performance objectives will be documented in the employee’s Annual
Performance Review and the Performance-based Incentive Worksheet at the start of
the applicable performance period.

 

- 29 -



--------------------------------------------------------------------------------

  ii. The Annual Performance Review process shall serve to review the employee’s
performance in the previous year and establish performance objectives for the
next year.

 

D. Pension Contribution

The Company will make pension contributions for salaried employees of 173.33
hours per month for any month in which the employee receives pay.

 

E. Scheduling of FTO

Salaried employees are expected to request prior approval for FTO and when
required by the Company adjust FTO plans to ensure duties and performance
standards are successfully completed. Management will work cooperatively to
reschedule an employee’s vacation plans when required to accommodate individual
performance or other operational requirements.

 

F. System Engineer Classification

Systems Engineers working side-by-side with Network Technicians shall be paid on
an hourly, not salaried, basis and be covered by this Agreement, except as
follows:

 

  1) System Engineer classification will have a separate shift and vacation
schedule from the rest of their work group. As skills are cross-trained within
work group classifications, schedules may merge with other Network Technician
groups.

 

  2) Overtime and call-out lists for work groups where a Systems Engineer or a
Network Engineer work side-by-side will have work assigned according to the
skills required to complete the work in seniority order.

 

6.8 Work Out of Classification

The Company may assign employees to perform work out of their regular
classifications.

 

A. An employee who is assigned to perform the work of a higher rated
classification or level shall be paid the wage rate of the next highest step in
the classification and level to which assigned, for all time worked at the
higher rate computed to the nearest quarter hour.

 

B. An employee who is working in a higher rated classification shall be granted
a step increase after working the required hours set forth in Appendix I. If the
employee is subsequently awarded a position in that classification, credit
toward step increases shall be given for the total hours worked in the
classification.

 

C. Assignment of an employee to a higher rated classification or level without
an increase in pay shall be limited to bona fide training situations.

 

D. An employee will receive acting pay for wages only. Pension contribution will
not be changed.

 

E. In order to meet the needs of service, it is agreed and understood that, in
the absence of an employee’s regular Foreman, an employee will be designated by
the Company to perform all duties and will be paid the wage as appropriate for
hours worked; except as provided in Section 9.4, Alternate Workweek.

 

- 30 -



--------------------------------------------------------------------------------

  1) Absence is defined when either the Foreman is: a) on leave; b) in training;
c) away from their normal work site(s) for more than two (2) hours.

 

  2) Acting Lead/Foremen must meet the minimum qualifications of the position,
except for any prior leadership or supervisory requirement(s).

 

F. An acting assignment shall be offered to regular employees first. Temporary
employees will be considered if all regular employees decline the assignment.

 

G. NECA Temporary employees who act in a higher classification shall receive
wage rates set forth in the appropriate NECA Inside/Outside Agreement wage rate
schedules.

 

H. An employee’s current job function may be required to be performed while
performing job functions of a higher represented classification, e.g., special
projects or unusual work assignments.

 

I. By mutual agreement, the parties recognize that there are legitimate business
reasons for long term acting assignments that do not circumvent job bidding and
posting. The parties also recognize long term acting assignments, if excessive
can eventually circumvent job bidding and posting. For this reason, long term
acting assignments will be limited to ninety (90) calendar days, and after
ninety (90) days the position will be posted and filled.

 

J. Regular employees temporarily assigned to management positions shall have
their hourly wage rate increased by no less than one dollar ($1.00) per hour for
hours worked in such position.

 

K. An employee who is assigned to work out of classification in a lower rated
classification shall be paid at the employee’s current wage rate.

 

L. Employees may be assigned to temporary jobs in any classification or for
cross training provided the employee signifies an interest

 

M. This Section is not to be utilized for the purpose of moving non-journeyman
to journeyman positions.

 

N. A differential of two dollars ($2.00) per hour will be paid to Business
Support Specialists II for time spent reconciling and closing work orders. The
differential will be paid on an hourly basis. When more than six (6) hours a day
are dedicated to such activities then the premium rate will be paid for the full
day.

 

O. Employees may be assigned “incidental” tasks outside their normal duties or
classification, so long as these tasks are related to their assigned project and
are within the employee’s abilities. The performance of such incidental tasks
does not constitute work out of classification.

 

- 31 -



--------------------------------------------------------------------------------

P. Foreman may reassign Journeyman to other Work Groups for a period up to six
(6) consecutive months per employee. Thereafter, the position shall be bid. The
terms of this Section shall not be used to circumvent the hiring process.

 

Q. No employee will be disciplined for performance deficiencies without being
properly trained.

 

6.9 No Layoff Clause

There shall be no layoff during the term of this Agreement of IBEW represented
ACS employees in employment on or before March 6, 2005, without the concurrence
of the Union.

It is understood however, that a Company employee who declines a transfer
opportunity per Section 6.10, shall waive the no layoff protection.

 

6.10 Layoff Procedure

In the event certain bargaining unit positions are targeted for transfer or
layoff, the parties will attempt to reassign employees to other job
classifications prior to utilizing the layoff and recall procedure.

 

A. These reassignments will be through the Classification Committee and may be
outside the employees’ normal duties, provided they meet the minimum
qualifications of the new assignment. Such reassignments will be offered by
seniority within affected classifications. Reassigned employees not electing to
accept reassignment may pursue participation in the job-share program. Layoff of
employees not reassigned nor participating in job-share shall be in accordance
with the provisions of this Article.

 

B. Seniority shall be used to determine the order of layoffs. The least senior
employee in a position targeted for layoff shall be the first to be laid off.

 

C. The Company will give two (2) weeks written notice of layoff and provide a
layoff allowance as follows:

 

Months of Continuous Service

   Layoff Allowance

Less than 6 months

   0 Hours

6 months but less than 25 months

   80 Hours

25 months but less than 37 months

   100 Hours

37 months but less than 60 months

   120 Hours

60 months or over

   160 Hours

 

D. The employee to be affected may, at the employee’s own discretion, replace
another employee with less seniority in the same or lower classification within
the Company, provided that the employee meets the minimum qualifications for
that position.

 

- 32 -



--------------------------------------------------------------------------------

E. The Classification Committee shall determine the qualifications of employees.
In the event the Classification Committee is unable to reach a decision within
three (3) working days, an impartial tiebreaker will be selected by the
appropriate Division Vice President and the Union Business Manager or designees
to make the final decision as to an employee’s qualifications.

 

F. The employee may seek job-share in lieu of a layoff as provided in
Section 5.10 of this Agreement. However, if no job-share opportunity can be
identified within the notice period given to the employee the employee shall be
subject to layoff as scheduled.

 

G. A laid-off employee shall have recall rights for two (2) years after layoff.
The Union will be advised of the recall and will have three (3) business days to
send notification of recall to the employee. If the employee does not return
within fourteen (14) calendar days of when notification was sent, or make
alternative arrangements satisfactory to the Company, the Company will have
fulfilled its obligations to the employee in regards to recall from layoff.

 

H. A recalled employee maintains his service and seniority date, as well as rate
of pay.

 

6.11 Exit Incentive Program

An exit incentive program may be offered to bargaining unit employees prior to
utilizing the layoff procedure, as outlined in Section 6.10.

 

A. An exit incentive program may be offered to selected areas, work groups
and/or selected classifications of the workforce as the Company deems
appropriate as a means to assist in regulating the size of the work force in
such areas and to assist employees in the transition. The exit incentive program
shall:

 

  1) equal payment to the employee in an amount of two (2) weeks wages
multiplied by the number of years of service that the employee has with the
Company, or

 

  2) other exit incentive programs mutually agreed to by the parties.

 

B. Employees participating in the exit incentive program may either accept
payment in a one-time sum or as bi-weekly payments for the amount of time that
equates to the cash-out dollar amount. Employees selecting the biweekly pay-out
will not accrue service time nor be eligible for benefits or leave accrual
during this period. None of these options shall increase the Company’s expense
beyond that of the offer in the previous paragraph.

 

6.12 Moving Expenses

 

A. Employees transferred at the employee’s own request shall be responsible for
any moving expenses.

 

B. Regular employees transferred at the direction of the Company shall have
reasonable family transportation and moving expenses paid by the Company, and
will be allowed one (1) paid day of absence plus any additional time consumed in
travel.

 

- 33 -



--------------------------------------------------------------------------------

This is not to be interpreted as guaranteeing the employee a gross cash payment
in the fair market value of assistance described herein. In other words, if an
employee does not require assistance with a specific provision of this Article,
the Company is not bound to pay the employee cash in lieu of using the
particular relocation assistance.

 

  1) Relocation Provisions. All employees who receive relocation assistance from
the Company are required to sign a Relocation Expenses Agreement in which the
employee agrees to reimburse the Company if the employee voluntarily resigns
before completing twelve (12) consecutive months at the new work location. The
amount the employee is required to repay will be reduced by one-twelfth
(1/12) of the whole for each full month the employee works at the new location.

The Relocation Administrator is responsible for assisting the employee in
relocation matters and must approve all relocation arrangements in advance.
Failure to do so may result in the employee bearing the unapproved expense.

 

  a. Reasonable family transportation expenses are defined as relocation travel
expenses for employee, spouse, and legal dependents, not to exceed the cost of
one-way coach air fare, as determined by the Relocation Coordinator.

 

  b. Reasonable family moving expenses are defined as transportation of one
automobile not to exceed $1,500 and transportation of household goods and
personal effects up to a maximum of 15,000 pounds.

 

  •  

Insurance will be as authorized per the specific contract between ACS and the
carrier.

 

  •  

Temporary storage at the point of pick-up or delivery until the employee
occupies permanent residence, up to a maximum of thirty (30) days. Charges in
excess of thirty (30) days will be borne by employee.

 

  •  

Delivery charges from storage will be paid by the company.

 

  •  

Items not covered: planes, boats, trains, trailers, campers, motor homes, large
home workshops, lawn or garden tractors, firewood, large radio/TV antennas,
extensive laboratory equipment, hazardous materials, bricks, lumber, or other
items requiring special handling charges.

 

  c. One (1) paid day of absence plus any additional time consumed in travel.
One (1) paid day of absence is defined as eight (8) hours paid at straight time.
This is intended to be used for taking care of matters associated with the move,
at either end. It is not required to be used in one (1) eight (8) hour block. It
will not exceed eight (8) hours regardless of shift or alternate work schedule
assigned.

 

- 34 -



--------------------------------------------------------------------------------

Additional time consumed in travel is defined as the actual time, during normal
working hours, that the employee is engaged in the ultimate transit from the
former location to the new location. In most cases, because the move will be
made by air, this time will not exceed one (1) shift. Employees who elect to
drive will be allowed a reasonable time for the trip. While travel time outside
normal work hours or days is not compensable, the Company will not compel
members to travel during this time merely to save labor expenses.

 

  d. In addition to “all reasonable family transportation and moving expenses”
required by the CBA, ACS will pay for either one (1) house hunting trip or
temporary living assistance as defined below:

 

  •  

House Hunting: The Company will provide one (1) house hunting trip for the
employee and one (1) dependent, up to five (5) days, consisting of airfare or
mileage at the current IRS reimbursement rate, Company arranged lodging, meal
per diem at $50 per employee, $35 per adult dependent, or $15 per child under
age 13. Rental car expenses will also be covered; or

 

  •  

Temporary Living Assistance: The Company will provide temporary living
assistance at the new location for the employee up to thirty (30) days.
Temporary living assistance at the new or old location is also available for
dependents, up to fourteen (14) days. Meal per diem at $28 per employee and
adult dependent and $15 per child under age 13.

 

  e. The provisions of this Article apply to relocations in which the employee’s
primary work location is moved by more than fifty (50) road miles by the most
efficient route.

 

C. A regular employee that has moved to another work location because the
employee’s job will be eliminated or because the employee has been displaced by
an employee with greater seniority will have moving expenses paid by the
Company, but not to exceed $1,000.

 

6.13 Use of Company’s Time, Equipment or Material

Employees shall not use the Company’s time, equipment, or material for other
purposes than those authorized, nor shall they be careless or abusive of the
Company’s material and equipment.

 

6.14 Appropriate Dress and Language Code

The Company and the Union agree to a dress code which will encourage neat and
professional appearing employees whenever possible, and to promote the use of
verbal language which is appropriate and acceptable. Employees are expected to
treat all persons with respect, and to recognize and value cultural diversity.

 

- 35 -



--------------------------------------------------------------------------------

Dress code will vary as required to meet the particular work situation of the
employee. Guidelines may be established that reflect the requirements of the
department and/or employee work situation. General clothing guidelines for all
employees shall:

 

  1) Be appropriate to the job being performed;

 

  2) Not present a safety hazard or a risk to the performance of the employee;

 

  3) Not be distracting to customers or fellow employees, and;

 

  4) Whenever possible, clothing should be reflective of the professional nature
of the Company’s business.

 

6.15 Compliance with Company Work Rules

Any employee of the Company failing to comply with the written rules, Company
policies, department regulations, safety practices, and other necessary
regulations in effect, shall be subject to disciplinary action. All such rules
and regulations governing working rules in effect shall be explained to the
employee, current and available for the guidance of all concerned.

 

6.16 Statutory Permits, Certificates and Licenses

For any permits, licenses or safety certificates required by a statute or an
employee job description, the Company shall be responsible to provide training
and fees associated with keeping the permit, license or safety certificate
current. A typical example is the Commercial Driver’s License, but not the
standard Driver’s License.

 

6.17 Drug and Alcohol Testing and Reporting

The Company is committed to providing a drug and alcohol free work environment
for all employees and ensuring compliance with applicable State and Federal drug
and alcohol testing and reporting laws and regulations. In accordance with this
commitment the Company:

 

A. Conducts drug and alcohol testing to include, but not limited to:
post-accident; reasonable suspicion; follow-up; and random for employees covered
under the Federal Department of Transportation.

 

B. The Company and the IBEW have mutually agreed to Drug and Alcohol Testing and
Reporting Policies & Procedures (Policies) dated November 16, 2008, or as
amended per this Section. The Policies are on file with the Company and the
Union.

 

C. Changes or modifications to the Policies that affect terms and conditions of
represented employees will be negotiated by the parties and subject to the
grievance and arbitration process.

 

D. Changes or modifications to the policies that do not affect the terms and
conditions of represented employees, such as a change of the collection vendor,
will be provided to the Union in writing prior to the change date.

 

E. The Company will inform the Union of any changes in the Policies required
under State or Federal law or regulation. The Company will make every effort to
provide thirty (30) days written notice of the change prior to implementation.

 

- 36 -



--------------------------------------------------------------------------------

F. An employee who is found to have violated the Policies will be subject to
discipline, up to and including dismissal.

 

6.18 Classification Families

The intent in grouping jobs into classification families (Families) includes
promotion of employee growth and job satisfaction. Classification titles have
been modernized to be more relevant to the market/industry. To the extent
possible, related jobs have been grouped together in an effort to provide
employees greater choice in pursuing career path opportunities. However, family
groupings do not limit career path opportunities; employees may bid jobs in any
Family.

Employees will not be required to perform the work of other classifications
within their Family, nor will they be required to perform the work of a
specialty within their classification, except in accordance with Section 6.8,
Work Out of Classification. For example, an employee in the Payroll specialty
will not be assigned to perform the work of the Collections specialty; and
employees in the I&R specialty will not be required to perform the work in the
Splicing specialty. Time spent working in a higher classification will be paid
at the rate of the higher classification, except for bona fide training
situations pursuant to Section 6.8. Employees interested in expanding their
skills so they can perform in other classifications will be encouraged to do so.

The grouping of jobs into classification families does not change any specific
classification or specialty within a classification. Any proposed changes will
be subject to the Classification Committee process in accordance with
Section 5.7.

 

- 37 -



--------------------------------------------------------------------------------

ARTICLE VII

FOREMAN

 

7.1 Foreman

 

A. “Foreman” in this Agreement refers to any of the following positions: General
Foreman, Foreman, or Lead. A Foreman is a member of the Bargaining Unit who may
direct the work and supervise other employees as assigned. Foremen perform the
work of their classification, but only to the extent that such work does not
interfere with safety or assigned supervisory duties. Any job classification may
report to a Foreman.

 

B. The Foreman shall give instructions to the workforce. Foremen shall be
assigned supervisory duties as determined by the Company.

 

  1) Schedule A. The Company may assign a Foreman to direct the work of up to
fifteen (15) employees in a single location, or up to twelve (12) employees
Statewide; unless mutually agreed otherwise. The Company will assign a Foreman
for work groups of at least eight (8) employees.

 

  2) Schedule B. The Company may assign a Foreman to direct the work of up to
eighteen (18) employees in a single location, or up to fifteen (15) employees
Statewide; unless mutually agreed otherwise. The Company will assign a Foreman
for work groups of at least twelve (12) employees.

 

  3) If a work group is created that combines a Schedule A employee(s) with
employees in Schedule B, this work group will have Foremen to employee ratios
consistent with 7.1 (B) 1 above.

 

  4) The Company will provide the Union with not less than sixty (60) days
notice of a decision to consolidate work groups reporting to a Foreman. Work
group consolidation is intended to increase the span of control of a Foreman,
not to diminish the Foreman role or to circumvent the Agreement. If a Foreman
will be displaced, the remaining position(s) will be posted for bid only for the
incumbents affected by the consolidation. In these situations only, a bid
committee consisting of one (1) union representative and one (1) management
representative will award the position. Incumbents displaced will have their
Foreman wages grandfathered, and shall receive all applicable wage increases.
This grandfathered wage rate will remain in effect through 11:59 pm on
December 31, 2012, and thereafter shall be frozen until the negotiated rate
meets or exceeds their frozen rate.

 

C. In this Agreement, “General Foremen” refers to both the General Foremen and
General Lead positions. The Company may, when and where it deems appropriate,
create a General Foreman position. A General Foreman may be required to
supervise the work and manage the performance of other Foremen or Leads. A
General Foreman who is performing duties commonly performed by non-represented
managers and supervisors shall be held to the same standards of performance as
their non-represented counterparts.

 

- 38 -



--------------------------------------------------------------------------------

1) As of the Effective Date of this Agreement, compensation for General Foremen
positions shall be the hourly rate as identified in Appendix I.

 

2) General Foremen will receive the pension contribution rate of the top
classification/level which regularly reports to them.

 

3) General Foremen will be paid 118% of the top paid non-Foreman classification
which regularly reports to them (or a salaried equivalent).

 

4) An acting General Foreman shall be paid 118% of the top wage rate of the
applicable classification, with applicable overtime pay and premium pay in
accordance with the provisions of this Agreement.

 

5) As the duties of the General Foreman position are primarily management and
supervisory in nature, the Union agrees to meet with the Company, upon request,
to discuss a new compensation program for General Foreman comprised of a base
salary and incentive pay. Should the parties reach agreement on such a new
compensation arrangement, these positions shall no longer be eligible for
overtime pay.

 

6) There shall not be more than three (3) General Foreman positions Statewide.

 

7) Foreman shall be compensated as follows:

 

  a. As of February 28, 2010, the wage rates of incumbent Foremen will be
grandfathered and they shall receive all applicable wage increases through the
term of the Agreement. This grandfathered wage rate will remain in effect
through 11:59 pm on December 31, 2012, and shall thereafter be frozen.

 

  b. If a Foreman position becomes available and there are qualified Foremen
with grandfathered pay (under Section 7.1(b)), the position shall first be
posted for bid among those grandfathered Foremen. A grandfathered Foreman need
not bid on a vacant position in order to remain eligible for grandfathering.
However, if no grandfathered Foreman bids, management may appoint a qualified,
grandfathered Foreman to the vacancy. If there is more than one qualified,
grandfathered Foreman available, the Company will appoint the least senior. If a
qualified, grandfathered Foreman is offered and declines such an appointment,
the employee shall no longer be eligible for grandfathered wages. Thereafter,
the employee shall be paid at the negotiated rate for the employee’s current
classification.

 

  c. Wage rates for new hires or any employee who voluntarily bids into a
Foremen position (except under Section 7.1 (C) 7.b above) will be set as
follows:

 

  i. Foremen will be paid at an hourly rate equivalent to 112.5% of the top paid
classification/level which regularly reports to them.

 

  ii. Foremen who supervise salaried employees will be paid at an hourly rate
equivalent to 112.5% of the target salary for the top classification/level which
regularly reports to them.

 

- 39 -



--------------------------------------------------------------------------------

  iii. Foremen will receive the pension contribution rate of the top
classification/level which regularly reports to them.

 

D. Nothing in this Agreement shall be used to remove a Foreman from the
Bargaining Unit.

 

7.2 Line Foreman

When two (2) to four (4) employees compose a Line Crew, one (1) qualified Field
Technician shall be the Foreman. When working conditions require, a Line Crew
may be increased up to six (6) qualified employees without requiring an
additional Foreman. No Line Crew Foreman shall at the same time perform work or
supervise work on more than one (1) Line Crew.

 

7.3 Project Foreman

The Company may assign a Project Foreman to manage the work associated with a
specific project for up to three (3) consecutive months. With Union concurrence,
the assignment may be extended. A Project Foreman shall work under the guidance
of a regular Foreman, General Foreman or non-represented Manager or Supervisor,
and shall be assigned to organize and direct the work and requirements
associated with the project. A Project Foreman will not have disciplinary
authority for the project team. Project Foremen shall be compensated at 108% of
the top step of the base rate of pay.

 

- 40 -



--------------------------------------------------------------------------------

ARTICLE VIII

SAFETY

 

8.1 Safety

The Company, Union and employees have a common interest in ensuring work is
performed in a safe manner. The Company and the Union will cooperate in
designing and carrying out a safety program for all employees. It is recognized
that the Company has the exclusive responsibility to provide a safe and
healthful workplace and conditions of employment.

 

8.2 Safety Standards

All work shall be executed in a safe and proper manner.

 

A. The United States Government Publications, “Electrical Safety Code” and
“Safety Rules for the Installation and Maintenance of Electrical Supply and
Communication Lines,” the “National Electric Code,” and the “Alaska State Safety
Code” and any other applicable safety codes which have been adopted by the State
of Alaska will serve as minimum standards to be met in the assignment and
performance of work by employees.

 

B. Employees watching wire reels or constructing poles leads where conductors
are pulled in or where they may come in contact with any other conductors
carrying four hundred forty (440) volts or greater shall be journeyman work with
the assistance and under the supervision of a foreman. There shall be a grounded
metal sheave block between the reel and the first line support.

 

8.3 Safety Devices

The Company shall furnish such safety devices and first aid kits as may be
needed for the safe and proper emergency medical treatment of the employees.
Hard hats and liners, gloves, rubber coats and boots and all other necessary
equipment for the protection of employees working on life threatening equipment
are to be furnished by the Company and shall be used by the employees at all
appropriate times.

 

8.4 Manhole Safety

When any work is being done in a manhole, there shall be an employee stationed
at the street level as a safety measure when working conditions warrant.

 

8.5 Safety/Training Meetings

The Company will provide ongoing regular safety education to all employees. All
employees will receive up to one (1) hour per month of safety training above and
beyond any safety training required by law. It is understood that there are
greater safety risks inherent in the performance of work by employees in certain
classifications. Employees working in such classifications will receive
additional safety training. This additional safety training will be delivered,
i.e., at safety meetings and other venues.

The foreman or designee is responsible for delivery of the safety training and
employees will record safety training time on their time card.

 

- 41 -



--------------------------------------------------------------------------------

8.6 Safety Committee

A Safety Committee composed of four (4) management and four (4) Union
representatives (one (1) management and one (1) Union from each of the four
(4) Districts) may inspect all tools and equipment, review safety programs and
safety training, investigate accidents, and have the right to recommend
corrective measures regarding unsafe equipment practices or acts. The four
(4) Union representatives will be appointed by the Chief Shop Steward or
Business Representative.

 

8.7 Safety Responsibilities

It shall not be a violation of this Agreement for a bargaining unit employee to
refuse to work under unsafe circumstances which could pose an immediate threat
of serious personal bodily injury or the threat of significant property damage.
Any employee believing that such a situation exists shall immediately notify the
appropriate foreman.

 

8.8 Climbing Safety During Long Periods of Extreme Cold

During extreme cold (i.e. 25° below zero chill factor) an extra employee
qualified to climb may be assigned to accompany the employee who has been
assigned to climb. During this time period, employees shall be allowed to
schedule one-half (1/2) hour lunches.

 

8.9 Employee Safety Performance Targets and Measures

The Company and Union agree the safety and health of ACS employees and the
communities in which they work and the protection of Company assets is of
paramount importance. As such, the Company and Union expect all employees to
comply with Company policies; federal, state, and local requirements; and to
exercise common sense and good judgment to prevent accidents—vehicle, personal
injury, property damage, etc. Should an accident occur, we expect employees to
cooperate with supervisors, risk management personnel, and the Company’s
insurance carrier to minimize the impact of accidents to the health of
employees, the public and the community and ACS’ financial well-being.

 

A. Employee Safety Performance Targets and Measures

Meeting these safety and risk management expectations is an essential job
function for every ACS employee. As such, safety will be an important measure of
employees’ and supervisors’ performance. The Company will measure results
considering the number of preventable accidents, severity of any accidents, and
the employee’s compliance with Company policies, procedures and practices, and
federal, state, and local statutes and regulations. Target performance is:

 

  •  

Zero preventable accidents (“preventable accident” shall mean any occurrences
that result in property damage and/or personal injury, regardless of who was
injured, what property was damaged, to what extent, or where it occurred, in
which the employee failed to exercise reasonable precaution to prevent the
occurrence);

 

  •  

Full cooperation with Company and carrier safety and risk management personnel
to minimize the impact to employees’, the community’s, and the Company’s
well-being should an accident occur; and

 

- 42 -



--------------------------------------------------------------------------------

  •  

Full compliance with Company policies, procedures, and practices and government
statutes and regulations. This information is available on the Corporate Website
or upon request from Human Resources.

The Company’s safety expectations are documented in policies and procedures, as
well as federal, state, and local government regulations. Those in effect are
documented below, but as the regulatory environment and the Company’s safety
programs evolve, it is understood that revisions designed to stay abreast of
regulatory requirements or those arising from operational need will continue to
be encompassed by this contract provision. Should the Company choose to make
revisions to its safety policies and procedures that would have an impact on the
terms and conditions of represented employees’ employment, the Company will
review those changes with the Union before implementation.

 

B. Guideline Consequences of Employee Failing to Meet Safety Performance Targets

Failure to achieve target performance may result in disciplinary or other
corrective action. The relevant Safety Committee, as defined in Section 8.6 of
the CBA shall analyze each incident and determine whether the accident was
preventable, the scope and severity of any safety violations committed by ACS
employees, and will make a recommendation for corrective action to prevent
reoccurrences. Company management and the Union will consider relevant factors
to determine the appropriate discipline, if any, for each employee involved in
the accident, and will follow up to ensure appropriate corrective action is
taken to prevent reoccurrences of like accidents. Factors the Company and Union
will assess to determine whether discipline is appropriate and at what level
will include:

 

  •  

Number of years of Company service

 

  •  

Number of years without an accident

 

  •  

Number of previous accidents

 

  •  

Appropriate use of safety equipment

 

  •  

Potential liability to the Company

 

  •  

Whether cited for a violation of law unless overturned

 

  •  

Safe operation of Company vehicles, equipment and machinery

 

  •  

Environmental conditions such as weather and road conditions

 

  •  

If at fault, degree of fault

 

  •  

Extent of injury to employee and/or damage to Company property

 

  •  

Extent of injury to others and/or damage to property

 

  •  

Driving record

 

  •  

Supervisor’s accountability for specialized training, skills and compliance

 

- 43 -



--------------------------------------------------------------------------------

The Company and Union will assess the seriousness and context of each incident
to determine the appropriate action. For example, if an employee’s first
incident was a preventable accident that resulted in injury and was the result
of an employee’s reckless disregard of Company policy and the law, termination
may be appropriate. Similarly, an employee with an impeccable safety record for
five years who has an isolated incident that does not result in injuries or
property damage may warrant no discipline.

 

8.10 Inclement Weather

Regular employees who report for work on a scheduled work day and who, because
of inclement weather or other similar causes are unable to work, shall receive
pay for the full day when sent home by the Company. The employee may be assigned
first aid, safety or other instruction duties prior to being released. If it
becomes necessary to work during an adverse situation, the foreman will evaluate
each situation to ensure the safety of the employee in regards to the work to be
performed.

 

- 44 -



--------------------------------------------------------------------------------

ARTICLE IX

WORK WEEK AND SCHEDULES

 

9.1 Workweek

The standard workweek shall begin Sunday, 12:00 a.m. midnight, and end Saturday,
11:59 pm, the same as a calendar week, and shall consist of five (5) consecutive
days of which one (1) day worked may be Saturday or Sunday except as otherwise
provided in this Agreement or mutually agreed by the Company and Union.

 

9.2 Workday

The standard workday shall be eight (8) consecutive hours, excluding a lunch
break, as scheduled by the Company between the hours of 7:00 a.m. and 9:00 p.m.,
except as otherwise provided for in this Agreement or mutually agreed between
the Company and the Union. Employees will start and end their shifts at their
assigned work location unless in travel status.

 

A. Lunches

 

  1) Lunches will be paid or unpaid in accordance with the work rules for the
employees’ work group and as scheduled by management.

 

  2) The Employer will schedule lunch periods. Lunches will be unpaid unless an
employee cannot leave the work site or workstation. The Company will make every
reasonable effort to accommodate one-half (1/2) or one (1) hour lunches as
requested by the employee.

 

  3) If an employee is unable to leave the work site or workstation they shall
be paid for the lunch period and any alarm or work required will be accomplished
regardless of when it occurs during the shift.

 

  4) Management may schedule staggered lunch hours to meet the needs of service.

 

  5) Occasional Lunch Changes—At the request of the employee and with prior
approval of the Foreman, an employee may request to occasionally take an unpaid
lunch period for as short as thirty (30) minutes or as long as ninety
(90) minutes. Additionally, the employee may change the time of day the lunch
break is observed; provided such changes do not disrupt the business needs of
the Company or shorten the workday.

 

  6) Alternative Regular Lunch schedules—With prior approval of the Foreman, an
employee may take on a regular basis an unpaid lunch period for as long as
ninety (90) minutes for such things as exercise, school activities, dependent
care transportation, etc. Lunch break placement may be at a time other than the
midpoint of the employee’s workday; provided such alternative lunch schedule
does not disrupt the business needs of the Company or shorten the workday.

 

- 45 -



--------------------------------------------------------------------------------

9.3 Shifts and Schedules

Shifts and schedules will be bid and awarded on a seniority basis approximately
every ninety (90) days.

 

A. The immediate Foreman shall be responsible for scheduling and posting the
schedule.

 

B.

Schedules shall be posted at least one (1) week in advance of the workweek.
Changes may be made to an employee’s schedule but in no event will employees be
given less than two (2) work days notice excluding weekends preceding the
workweek involved. For any changes not in accordance with the foregoing, the
affected employee will receive time and one-half (1 1/2X) for hours worked on
the first day of the new schedule.

 

C. Foreman shall normally work a five (5) day – eight (8) hour schedule, or such
other schedule as best fits the requirements of the work group; however,
alternate schedules may be worked by a Foreman with management approval.

 

9.4 Alternate Workweek and Workdays

The Company may establish the following alternate workweeks and workdays to meet
the needs of the business. The Company will post these designated alternate
workweek and workday shifts and schedules in accordance with the procedure set
forth in Section 9.3 above. Other alternate workweeks and workdays may be
established by mutual agreement during the term of this Agreement as business
needs arise.

 

A. Work Rules for Alternate Workweeks or Workdays

The Company and the Union recognize the importance of balancing the Company’s
staffing needs with scheduling rules that accommodate employee needs.
Accordingly, the following work rules shall apply to the establishment,
implementation and scheduling of all alternate workweek and workdays.

 

  1) Where it is practical to do so, the Company will seek to fill alternate
workweek and workday shifts on a voluntary basis. Unless otherwise specified
below, the Company will first seek volunteers to work these shifts and then will
assign the least senior qualified employee(s) if no volunteers are available.

 

  2) If more than one schedule type is being offered to a work group, the most
senior qualified employee to volunteer will be selected to work the schedule in
question. If there are no volunteers, the least senior qualified employee will
be required to work the schedule.

 

  3) No employee will be assigned to work 1) non-consecutive days off or 2) both
Saturday of one workweek and Sunday of the following workweek more than twice
(2x) a month without the employee’s consent. If there are no volunteers to cover
these schedules for regular non-consecutive days off or weekend work, then
shifts with non-consecutive days off or both weekend days will be assigned and
rotated among the least senior employees in the Work Group.

 

- 46 -



--------------------------------------------------------------------------------

  4) If the Company elects to place a regular full-time employee on a work
schedule with less than forty (40) hours (i.e. a 3-12s schedule or a shortened
Sunday in Retail Sales & Service), the employee will be paid at straight time
for the non-worked hours necessary to bring the employee’s standard schedule up
to forty (40).

 

  5) Foremen may work a non 5-8s work schedule with prior management approval.
If a Foreman is approved for such a schedule, supervisory coverage for that
Foreman’s work group may be provided by another Foreman in the same or higher
classification family.

 

  6) Employees on any of these work schedules may work without a Foreman for up
to two (2) hours daily.

 

  7) The use of 3-12s and 4-10s over consecutive weekend days will be limited to
those Work groups which are routinely staffed seven (7) days a week (e.g. Retail
Sales and Service, Technical Support, Computer Operators, NOC/Tier II).

 

B. Subject to adjustment in accordance with the work rules set forth in A above,
the following Alternate Workweeks and Workdays have been established.

 

  1) Four (4) Day—Ten (10) Hour Workweek (4-10s)

 

  a. The 4-10s work schedule will be worked on any four (4) consecutive days
with three (3) consecutive days off.

 

  b. 4-10s work schedules are paid at straight time.

 

  2) Nine (9) day – eighty (80) hour schedule (9-80s)—A 9-80s schedule is
defined as an alternating, two (2) week schedule in which:

 

  a. One week consists of any five (5) consecutive nine (9) hour workdays, with
two (2) days off (Week A).

 

  b. The other week consists of any four (4) consecutive days; three (3) of
which are nine (9) hour workdays and one (1) workday which is an eight (8) hour
day, with three (3) days off (Week B).

 

  c. 9-80s work schedules are paid at straight time.

 

  3) Three (3) Day – Twelve (12) Hour Workweek (3-12s)

 

  a. The 3-12s work schedule will be worked on any three (3) consecutive days,
with four (4) consecutive days off.

 

  b. 3-12s work schedules are paid at straight time.

 

  4) Seven (7) Day – Twelve (12) Hour Workweek (7-12s)

 

  a. 7-12s are voluntary, except when used to cover work performed in remote
communities.

 

  b. On Week A of a 7-12s work schedule an employee works seven (7) twelve
(12) hour days. On Week B of a 7-12s work schedule an employee has seven
(7) scheduled days off.

 

- 47 -



--------------------------------------------------------------------------------

  c.

7-12s work schedules are paid at eighty (80) hours of straight time and four
(4) hours of time and one half (1  1/2 X) per pay period.

 

  d. 7-12s shift must be worked for an entire pay period.

 

  5) Alternate Five (5) Day – Eight (8) Hour Workweek (5-8s)

 

  a. Up to 10% of the workforce in Retail Sales & Service, Consumer Sales &
Service and Support Services may be scheduled with non-consecutive days off so
long as one of the days off is Saturday or Sunday. The requirement that one of
the days off be Saturday or Sunday may be waved on a voluntary basis.

 

  6) Floater Position:

Floater positions are not a shift, but are rather a bid position where an
employee can be assigned schedule changes without the penalties defined in CBA
9.3 (C), and will receive a pay premium of five percent (5%) for all hours
worked.

The Company may establish floater positions by classification and for any of the
available workweeks between the hours of 7:00 a.m. and 9:00 p.m. Positions shall
be posted for bid identifying the floater requirements of the position. Start
times may be changed if notice is provided before the end of the shift on the
preceding day.

 

9.5 Five (5) day – Ten (10) Hour Workweek (5-10s)

Where the 5-10s work day schedule is established, the following rules will
apply:

 

A. The 5-10s work schedule will be worked on a voluntary basis on any five
(5) days during the work week.

 

B.

Employees working this schedule will be paid straight time for the first eight
(8) hours worked or paid, and time and one-half (1 1/2 x) for the last two
(2) hours worked of each day.

 

C.

Any employee volunteering to work the 5-10s schedule but unable to work all five
days may, with Foreman approval, work as many ten-hour days as available. For
time worked on this schedule, the employee will be paid at time and one-half
(1 1/2 X) for time worked as follows: (a) the 9th and 10th hours worked in any
day, and (b) all hours after forty (40) straight time hours worked, up to and
including the 50th hour.

 

D. No meal allowance will be paid for OT worked under this temporary schedule.

 

E. All 5-10s workdays shall be scheduled to include the employee’s normal
workday hours unless modified by mutual agreement.

 

9.6 Shift Differential

 

A.

All employees working a regular eight (8) hour shift which has a starting time
outside of the hours 7:00 a.m. to 12:00 p.m. shall receive a shift differential
equal to ten percent (10%) of their regular hourly rate of pay for hours worked
on the evening shift (start time up to 12:00 a.m.) and fifteen percent (15%) of
the employee’s regularly hourly rate of pay for hours worked on the night shift
(start time of 12:00 a.m. or later). (Employees working until 9:00 p.m. may
elect to take a  1/2 hour lunch and start the shift at 12:30 p.m. and shall not
receive the shift differential).

 

- 48 -



--------------------------------------------------------------------------------

B. For employees working alternate shifts, when the majority of the hours of a
shift are within four p.m. (4:00 p.m.) and twelve a.m. (12:00 a.m.), all hours
worked shall be compensated at the regular rate of pay plus ten percent
(10%) shift differential. When the majority of the hours of a shift are within
twelve a.m. (12:00 a.m.) and eight a.m. (8:00 a.m.), all hours worked shall be
compensated at the regular rate plus fifteen percent (15%) shift differential.

 

9.7 Flex-Time

Flex-time may be worked with the mutual consent of the Company and the Union.
This Section shall not be utilized to shorten the normal workday.

 

9.8 Relief

All employees shall have at least eight (8) hours relief between shifts.

 

9.9 Eight-Hour Break

An employee who has been on duty for four (4) or more hours outside of the
employee’s regularly scheduled shift, shall not report to work the following
regularly scheduled shift until the employee has had a minimum of eight
(8) consecutive hours relief.

 

A. Any part of the employee’s relief period which falls within the affected
employee’s regularly scheduled shift shall be compensated at the applicable
straight time rate of pay. If employees do not report for work following such
eight (8) hours of relief, they will not be entitled to straight-time pay for
those hours of their regularly scheduled shift which were included in their
eight (8) hours of relief.

 

B. When required to work by the Company with less than eight (8) consecutive
hours relief, the employee will receive two (2) times the applicable straight
time rate for all hours worked until eight (8) hours of continuous relief is
received.

 

C. Employees shall have the option to use FTO in lieu of returning to work to
complete the regularly scheduled shift.

 

9.10 Rest Periods

The Company recognizes two (2) rest periods of fifteen (15) minutes duration
including travel time, one in the first half of a shift and one in the second
half of the shift.

 

9.11 Time Changes

When a change is made to Daylight Savings Time, employees will not receive less
time than their normal shift because of the night tour being reduced by one
(1) hour; the Company may, however, require the employee to work a full eight
(8) hour shift. It is also understood that when a change is made back to
Standard Time, those employees required to work beyond their regular shift will
be paid the OT rate.

 

9.12 Meal Allowances

The Company will pay employees a sixteen dollar ($16.00) meal allowance and
provide the time necessary to consume the meal (up to one half (1/2) hour paid
at the straight time rate). Employees will be entitled to a meal at intervals of
four (4) hours under the conditions described

 

- 49 -



--------------------------------------------------------------------------------

in A and B below, for as long as the employee is required to work. If an
employee is required to return to work during a meal break, except for employees
in work areas already provided paid time to eat their meal, an additional half
hour at the straight time rate may be taken as warranted by the work conditions
(i.e. a repair crew working outside in adverse weather conditions).

 

A. Contiguous to the Shift—When employees are required to work more than two
(2) full hours after their regular quitting time or four (4) or more full hours
prior to but contiguous with the start of their shift and there is no break in
the continuity of work, the Company shall provide a meal allowance.

 

B. Call-Out—When an employee is called out to work four (4) hours outside of
their regular shift, the Company shall provide a meal allowance.

 

C. Where individual employees are assigned a Company vehicle, Company vehicles
should be returned to their assigned location prior to the taking of a meal;
however, if the work or job is to continue, the vehicle may be used during the
meal period.

 

D. OT assignments on an employee’s first scheduled day off are not eligible for
a meal allowance for the first eight (8) work hours, provided the employee was
given twenty-four (24) hours notice prior to the beginning of the assignment.

 

E. When an employee is scheduled to work back to back shifts, two (2) meal
allowances shall be paid and the employee shall be entitled to leave the work
area for a half (1/2)-hour paid meal break at approximately the mid-point of the
second eight (8) hour shift, as part of the second eight (8) hour shift. There
shall be no additional time paid to consume the meals.

 

F. There shall be no pyramiding of meal allowances or additional time to eat the
meal when working a shift that includes the time necessary to eat.

 

G. Employees who are working within their normal service area shall not be
eligible for Meal Allowance pay during that time. Regular service area shall be
defined as the geographic area to which an employee’s assigned crew is regularly
responsible. The terminus of the employee’s trip must also be close enough in
distance to their start point that the employee can make the trip to and from
the service area within one (1) scheduled eight (8) hour work day.

 

- 50 -



--------------------------------------------------------------------------------

ARTICLE X

WAGE RATES AND PREMIUM PAY

 

10.1 Wage Rates

Wage rates shall be as set forth in Appendix I of this Agreement.

 

10.2 Overtime (OT) and Premium Pay

 

A.

Overtime (“OT”)—Time worked in excess of the daily shift period of eight
(8) hours and/or in excess of the normal workweek of forty (40) hours. OT shall
be compensated at one and one-half (1 1/2 x) times the applicable straight time
rate of pay, computed to the nearest quarter (1/4) hour; provided, however, that
OT shall be compensated at two (2) times the straight time rate for any hours
worked consecutively beyond ten (10) in a day, or fifty (50) in a week.

 

B.

Seventh (7th) Consecutive Day Worked OT—Time on the seventh consecutive day
worked shall be paid at two (2) times the straight-time rate except as is
provided in other articles of this Agreement. Thereafter, shift differential
will not double for purposes of this Section.

 

C.

Premium Pay for Work performed on a Holiday—Any work performed on a holiday
shall be paid at time and one half (1 1/2X) for each hour worked plus straight
time pay for the Holiday, except as provided for in Section 12.1A (4) and for
hours worked beyond ten (10) consecutive hours on the Holiday or fifty
(50) hours in the week; which will be compensated at the rate per Section 10.2
A.

 

10.3 Call-Out Pay

Employees called to work outside their regular shift shall be paid at two
(2) times the straight time hourly rate for actual hours worked with a two
(2) hour minimum per call out. Such call-out pay shall commence at the “time of
contact” and continue until the employee leaves the work site or shop. Employees
called to perform work which can be done at home shall be paid two (2) times the
straight time hourly rate for actual hours worked with a one (1) hour minimum
per call out.

 

10.4 Pyramiding Prohibited

Payment of OT at a premium rate shall not be compounded or paid in addition to
any other premium rate paid for work incurred during the same work period.
Payment of OT will be calculated at the base rate. Shift premium and compounding
of OT will not be included in the calculation.

 

10.5 Standby Time

The Company may assign employees within the Network Technician, Field
Technician, and Network Engineer Classification Families to standby status as
necessary to meet service obligations. Employees in other Classification
Families may be assigned to standby status by mutual agreement. Employees on
standby will be responsible for fulfilling service calls.

 

- 51 -



--------------------------------------------------------------------------------

Standby will be scheduled thirty (30) days in advance for a three (3) month
period. No employee in a Work group will be involuntarily scheduled for more
than twenty-one (21) days and/or evenings during the three (3) month period.
Standby will not be scheduled to conflict with scheduled leave time, i.e.,
weekend before or after scheduled leave time, without the consent of the
employee.

Standby hours shall be compensable and shall be paid as follows: one (1) hour
straight time pay per evening, six (6) hours straight time pay for the weekend
consisting from quitting time Friday to starting time on Monday or a total of
ten (10) hours of straight time pay for the Standard Work Week plus one
(1) additional straight time hour for each Holiday. Standby hours shall not be
considered compensable for the purposes of pension contributions under
Section 13.3.

 

A. “Low Person“ on the OT list will be offered standby first and on up the list
for each scheduled work week. If there are no volunteers, the employee with the
least OT will be assigned the standby for that work week, however, an employee
will not be assigned consecutive weeks of standby or more than one week of
standby per month without the consent of the affected employee.

 

B. An employee on standby status is required to respond to a call-out within one
hour of receiving the call. Failure to respond to a call-out in a timely manner
while on standby may result in disciplinary action.

 

C. Standby time is not considered OT, but will be used in calculating hours for
the OT list.

 

D. The Company agrees to cross-train employees where needed to permit the
effective utilization of employees on Standby.

 

E. All Journeymen (to include working foremen) may be scheduled for standby. If
an employee on scheduled standby wishes to defer the obligation, it will be the
employee’s responsibility to secure a replacement for coverage. If illness,
injury or other emergency prevents the scheduled employee from meeting the
obligation for a scheduled standby, then the standby will be offered again from
low to high employee on the OT list. If there are no volunteers, the next lowest
employee on the OT list will assume the duty.

 

F. The Company will provide a cellular telephone or pager to the person on
standby duty. (The person on standby assumes responsibility if the cellular
telephone or pager is lost, stolen, or damaged due to misuse.)

 

10.6 High Time

All employees shall be compensated at the rate of double time (2X) while working
on poles or structures of the system, seventy (70) feet or more above the ground
or building to which it is attached. This rule shall not apply when employees
are working on the roofs of buildings.

 

10.7 Distribution of OT

 

A. It is the responsibility of all Foremen/Leads to keep accurate OT lists.

 

- 52 -



--------------------------------------------------------------------------------

B. The parties recognize that all employees must work together to ensure the
Company’s legitimate OT needs are met.

 

C. The Foreman will provide current OT lists by Work Group to the responsible
call-out centers and if requested, the applicable Shop Steward on a bi-weekly
basis. The low OT employee on the applicable OT list shall be on top of each
list and the high OT employee on the bottom of the list. Each employee within an
OT Work Group will have their Specialty noted on the OT list.

 

D. Unscheduled OT: The low OT employee in the Work Group with the necessary
Specialty will be first choice for any unscheduled OT, the second employee the
second choice, etc., until at least five (5) calls to employees have been made
for each position required. An employee who expects to be unavailable for an OT
call during any two (2) week period may have his/her name removed from the OT
list without penalty.

 

  1. If no regular or temporary employees are available, the Company may use
subcontractor employees (in accordance with Section 1.8) to perform the OT.

 

E.

Employee OT Balances: An employee’s OT balance will be increased (“Charged”) for
either an acceptance or a missed/refusal of an OT opportunity, as follows: eight
(8) hours of time and one half (1  1/2 X) = twelve (12) hours straight time,
four (4) hours of Double (2X) time = eight (8) hours of straight time, etc.

 

F. Scheduled Overtime: The Notice for scheduled OT will be posted no less than
forty eight (48) hours excluding weekends (“Notice”), in advance of the OT. An
employee who refuses will not be Charged the OT opportunity if the employee did
not receive adequate Notice. An employee who refuses will be Charged the
overtime opportunity if the employee did receive adequate Notice.

 

G. OT opportunities will be distributed as evenly as possible by Specialty
within a Work Group.

 

H. Temporary employees will be considered only after regular employees in the
applicable OT Work Group.

 

I. Unintentional mistakes in the selection of employees shall not be considered
a violation of this Agreement. Employees harmed by such mistakes shall be given
first choice for the next OT opportunity.

 

J. New regular employees will be assigned an OT balance equal to the average of
all employees by Specialty within their Work Group at the start of their
employment.

 

K. An employee on approved leave or Worker’s Compensation will not be charged if
an OT call is missed or declined. An employee returning after thirty (30) days
on medical leave or Worker’s Compensation will be removed from the OT list and
averaged back in upon their return to work.

 

L. Employee OT balances will be reduced to zero (0) effective January 1 each
year.

 

M. Employees temporarily re-assigned from their Work Group shall remain on their
original OT list and remain eligible for OT in that Work Group. OT accepted or
rejected in the employee’s Work Group shall be charged to their original OT
list.

 

N. Foreman/Leads shall function as OT back up in the event no employees are
available to work.

 

- 53 -



--------------------------------------------------------------------------------

ARTICLE XI

TRAVEL

 

11.1 Meals

 

A. Meal Allowances

 

  1) No Pyramiding: There shall be no pyramiding of meal allowances or
additional time to eat the meal.

 

  2) The OT meal allowance provisions in Section 9.12 of this Agreement shall
apply to an employee who is in travel status while on a work assignment, but
shall not be applicable to travel in connection with training.

 

  3) Travel Meal Allowance: The following meal allowance rates have been
established for reimbursement of meal expenses when an employee is away from
his/her normal work site:

 

     Overnight Rate      Non-
Overnight Rate*  

Breakfast

   $ 12.00       $ 14.50   

Lunch

   $ 14.00       $ 17.50   

Dinner

   $ 25.00       $ 31.75   

 

* Non-overnight rate applies if meal allowance qualifies as taxable income.

 

B. Reimbursement of Actual Expenses

 

  1) Meal Expenses: The meal allowances set forth above are provided to cover
all meal expenses. However, with prior approval from the supervisor, an employee
may receive reimbursement of reasonable actual meal expenses while in travel
status in a high cost location. In such cases, reimbursement of actual expenses
for meals will generally apply for the duration of the employee’s stay in that
location and must be supported by valid receipts. Reimbursement of reasonable
actual meal expenses, supported by valid receipts, may be considered in
situations where Company provided board proves inadequate.

 

  2) Non-Meal Expenses: Valid receipts must support all non-meal
expenses. Employees who elect to travel by alternate methods, dates or times
shall not be reimbursed for any additional expenses.

 

11.2 Travel for Training

These conditions are for training only and shall not apply to working outside of
the Company service area.

 

A.

Pay for Training Travel: Employees will be compensated at the straight time
hourly rate for traveling to or from a training location if said travel occurs
outside normally scheduled hours. The driver will be compensated at time and
one-half (1  1/2 x) the straight time hourly rate. When the employee is stranded
because of unforeseen events, the employee shall receive pay at the straight
time hourly rate, for no more than four (4) hours beyond shift. Lodging and meal
allowances as listed in this Agreement shall apply if the employee is stranded
overnight.

 

- 54 -



--------------------------------------------------------------------------------

B. Schedule: Training hours shall supersede the employee’s regular shift and
shall become the employee’s reporting and quitting times.

 

C. Transportation: The Company shall provide transportation for training. No
vehicle allowance will be provided if employee declines Company transportation.

 

D. Lodging: When lodging is required, the Company shall provide the lodging and
the appropriate meal allowance shall apply.

 

E. Holidays: All training performed on a holiday shall be paid at the regular
hourly rate of pay for each hour. Employees shall have eight (8) hours of
Flexible Time Off credited to their annual leave bank if the holiday is missed.

 

F. Personal Call: In accordance with Company policy, one call of reasonable
length may be made to the employee’s home each night while away on company
business.

 

11.3 Travel to Perform Work

 

A. Scheduled Out of Town Travel—Upon providing an employee with advance notice,
as required, an employee may be assigned to work in a location other than that
to which they are normally assigned, for no more than two (2) weeks without a
trip home.

 

  1) If it is more cost effective to bring an employee home than would be the
cost of room and board for a weekend stay, the Company will make every effort to
bring the employee home on the weekends.

 

  2) If the employee chooses to stay and the cost of room and board is greater
than bringing the employee home, the employee shall be responsible for the
additional costs.

 

B.

Pay for work performed outside of the employees scheduled shift: One and
one-half times (1  1/2 x) the straight time hourly rate shall be paid for travel
by air, sea, or standby time related to such travel performed outside the
employee’s regular scheduled shift.

 

C. Transportation: The employee will utilize Company-provided transportation to
and from the location on Company time. The Company shall furnish transportation
from shop to job, job to job, and job to shop. Where reasonably available,
transportation shall be by a licensed carrier, certified by an appropriate
licensing agency. No employee shall be required to accept transportation with
any carrier if there is a reasonable concern about safety.

 

D. Lodging: When traveling on Company business, employees shall have a choice of
staying in Company provided-lodging or receiving a per diem of one hundred
dollars ($100.00) per day in lieu of lodging.

 

- 55 -



--------------------------------------------------------------------------------

An employee who spends the night in a Bush community where commercial lodging is
not available shall receive an additional lodging per diem of fifty dollars
($50) per day.

 

E. Personal Call: In accordance with Company policy, one call of reasonable
length may be made to the employee’s home each night while away on company
business.

 

- 56 -



--------------------------------------------------------------------------------

ARTICLE XII

HOLIDAYS AND TIME OFF

 

12.1 Company Holidays

 

A. The following days shall be recognized Company holidays:

New Years Day

Memorial Day

Independence Day

Labor Day

Thanksgiving Day

Day after Thanksgiving

Christmas

 

  1) Regular and probationary employees shall be eligible for Company holidays,
provided the employee is in paid status the last scheduled workday preceding the
holiday and the first scheduled work day following the holiday. Company holidays
for regular part-time employees will be considered to be six (6) hours.
Temporary employees are not eligible for Company holidays.

 

  2) Company Observed Holidays: For the purposes of this Section, when a holiday
falls on Sunday, the following Monday shall be observed as the holiday; and if a
holiday falls on a Saturday, the preceding Friday shall be observed as the
Holiday.

 

  a. If the Company Observed Holiday falls on the employee’s first scheduled day
off, the preceding work day shall be recognized as the holiday;

 

  b. If the Company Observed Holiday falls on the employee’s final scheduled day
off, the following work day shall be recognized as the holiday;

 

  c. If the Company Observed Holiday falls in between the employee’s first and
final scheduled days off, the supervisor may designate either the preceding work
day or first succeeding work day as the holiday.

 

  3) For employees who are on other than five days, eight hour shifts (5-8s),
management may modify the employees’ regular schedules during any work week in
which a Company holiday falls to provide adequate operational coverage and to
ensure that employees are able to earn eighty (80) hours of pay during the pay
period. However, if the Company does not modify schedules, the employee will
receive pay for the holiday based on straight time pay for the number of hours
the employee would regularly be scheduled for on that day (i.e., ten (10) hours
for a 4-10s shift, twelve (12) hours for a 3-12s shift).

 

  4) If employees regularly scheduled to work in retail stores are required to
work on the Day after Thanksgiving, eight (8) additional hours or the number of
hours the employee would regularly be scheduled for that day (i.e., ten
(10) hours for a 4-10s shift, twelve (12) hours for a 3-12s shift) will be added
to their FTO account during that pay period and will receive straight time pay
for the hours worked.

 

- 57 -



--------------------------------------------------------------------------------

  5) When the Company is open for business in a work group on the Day after
Thanksgiving, the Company will request volunteers by seniority. In the event
there are not enough volunteers to fill these needs, employees normally assigned
to work that shift will be assigned to work in reverse order of seniority.

 

  6) When the Company is open for business in a work group on any other Holiday,
the Company will offer the premium pay opportunity via that work group’s
overtime list. In the event there are not enough volunteers to fill these needs,
employees normally assigned to work that shift will be assigned to work in
reverse order of seniority.

 

  7) Part-time bush employees who request and are granted permission to work on
a Company holiday will be paid at the applicable straight time rate and will
also be granted an additional personal holiday to be used prior to the end of
the calendar year. If the Company requires a part-time bush employee to work a
Company holiday, the employee shall be paid for the hours worked as provided for
in Article X.

 

B. Personal Holidays

 

  1) Regular employees will be credited annually with four (4) personal holidays
as follows: two (2) days on January 1 and two (2) on July 1 of each year.
Temporary employees do not receive personal holidays.

 

  2) Personal holidays for newly hired regular full-time employees shall be
credited based on the month of hire, as follows:

 

Date of Hire

   Number of Days    Dates Credited

Prior to March 31

   4    April 1 (2), July 1, October 1

Prior to June 30

   3    July 1 (2), October 1

Prior to August 31

   2    September 1, October 1

Prior to September 30

   1    October 1

October 1 or later

   0   

 

  3) Regular part-time employees are credited with personal holidays on a
pro-rated basis, using the number of hours worked in the previous calendar
quarter. For example, an employee with 390 hours in the prior calendar quarter
would have worked 75 percent (75%) of a full-time schedule. The employee would
therefore receive credit for 75 percent (75%) of a personal holiday (i.e., 6.0
hours) on each date a personal holiday was credited.

 

  4) Requests for time off using a personal holiday must be submitted by an
employee to the immediate foreman in accordance with Section 12.5. Full-time
employees must take personal holidays in eight (8) hour increments. Full-time
and part-time employees will be required to use accrued FTO as necessary to
cover their absence from the regularly scheduled shift (e.g., use eight
(8) hours of personal holiday, plus two (2) hours of FTO to cover a 4-10s shift;
use eight (8) hours of personal holiday, plus four (4) hours of FTO to cover a
3-12s shift).

 

- 58 -



--------------------------------------------------------------------------------

  5) Personal holidays have no cash value and are forfeited if not used by
December 31 of the calendar year or before separation from employment.

 

12.2 Flexible Time Off (FTO) Accrual Rates

 

A. Regular employees shall accrue Flexible Time Off (FTO) at the following
rates:

 

Months of Service    Hours per pay period  

0 to 23 months

     4.62   

24 to 47 months

     6.15   

48 to 119 months

     7.69   

120 to 191 months

     9.23   

192+ months

     10.77   

 

B. FTO accrual for part-time employees is calculated each pay period based on
the hours worked in the payroll period. For example, an employee who worked
sixty (60) hours during a payroll period would receive seventy-five percent
(75%) of the applicable accrual rate for that period.

 

C. Accrual rates will change the pay period coincident with or first following
attainment of continuous service in accordance with 12.2 (A) above. Leave
accrues during the period of time an employee is on paid leave.

 

D. Additional accrual shall be canceled if the employee fails to return to duty
upon completion of the employee’s authorized leave.

 

E. Leave does not accrue during periods of Workers’ Compensation leave or leave
without pay.

 

12.3 FTO Accrual Limits

Accrued and unused leave may be carried over from one year to the next within
the following limitations:

 

A. On December 31 of any year, an employee may not have more than four hundred
forty (440) hours of accrued FTO. Any accrued FTO in excess of four hundred
forty (440) hours as of December 31 of any year will be transferred into an
employee’s SSP balance.

 

B. No later than two (2) pay periods after the effective date of this Agreement
employees with hours in excess of four hundred forty (440) will be cashed out.

 

C. Newly hired employees shall accrue FTO but shall not be able to use FTO until
successful completion of the six (6) month probation period. Additionally, hours
accrued during the probationary period have no cash value. Upon successful
completion of the probation period, FTO accrued shall be available for use and
shall have cash value.

 

- 59 -



--------------------------------------------------------------------------------

D. Scheduled FTO canceled by the Company due to operational requirements will be
deferred until the following year if the employee had no reasonable opportunity
to reschedule the leave during the current year. Such deferred FTO will not be
counted against the four hundred forty (440) hour maximum accrual limit.

 

12.4 Scheduling of FTO

FTO shall be scheduled and approved on a seniority basis, except as provided for
in Section 12.5. The Company shall schedule vacations, after consulting with the
employees within each work group and taking into consideration seniority. The
following stipulations will govern this process.

 

A. The number of employees permitted to be on FTO at any time shall be twenty
percent (20%) for a Work Group. This limit may be waived by the Company.

 

B. Annual scheduling shall begin on the first working day in January and shall
be completed no later than the last working day of February for seniority to be
utilized. FTO will be scheduled for the twelve (12) months beginning March 1 of
the year being scheduled and continue through the last day of February of the
following year.

 

C. Semi-annual scheduling of FTO may be implemented by a majority vote of a Work
Group prior to the January scheduling period. The first six (6) month period,
January 1 through June 30, scheduling shall begin on November 1 and end no later
than December 31; for the second period, July 1 through December 31, scheduling
shall begin on May 1 and end no later than June 30. Employees may elect to
schedule FTO which overlaps the last month of one and the first month of another
scheduling period.

 

D. All scheduling will be done by Work Group or by Specialty, if there are
multiple Specialties within a Work Group, as best meets Business Needs, and
shall include all shifts.

 

E. Employee requests for leave without pay will not be approved in the initial
scheduling process, but may be wait listed.

 

F. Employees submit their FTO requests, beginning with the most senior employee
and working down to the least senior employee.

 

G. Employees will only be approved for one continuous block of FTO at a time,
scheduled in full day increments.

 

H. The most senior employees of the work unit will submit a leave slip to their
foreman who will first verify FTO amounts and projections, then communicate
approval of the employee’s request. This process will continue with the next
most senior employee until all employees have scheduled FTO, i.e. second choice,
third choice, fourth choice, etc.

 

I. Each employee will know in advance what days within the two (2) six (6) month
periods or year are available for scheduling. Thereafter, the employee shall be
given until the following scheduled workday to submit their request.

 

J. The foreman will make a master leave schedule which will be available for
review by employees of their Work Group.

 

- 60 -



--------------------------------------------------------------------------------

K. FTO requests shall be approved, wait listed, or denied and communicated to
the employee at the time the request is submitted.

 

12.5 Incidental Time Off Requests

Incidental requests for time off shall be approved or disapproved in accordance
with this provision. Employees must generally exhaust their FTO bank before
requesting approval for additional time off as leave without pay.

 

A. Short Term FTO Request— An employee shall request approval from the
appropriate supervisor in writing or via email at least one (1) business day in
advance when requesting up to sixteen (16) hours of FTO.

 

B. Long Term FTO Request: An employee requesting more than sixteen (16) hours of
FTO must provide at least two (2) weeks written notice to their supervisor.

 

C. Approval Process: The approving supervisor may approve or deny the FTO
request based on staffing and business needs. The approving supervisor shall
respond to the requesting employee by phone and with a confirming email prior to
the end of the requesting employee’s shift on the day the short term FTO request
is made, or within two (2) business days for a long term FTO request. If the
employee’s supervisor is not available the manager may approve or disapprove the
request.

 

  1) If the supervisor or manager does not respond to the employee’s FTO request
within the timelines then the FTO request shall be considered denied unless the
employee’s request is approved by a higher level manager.

 

  2) If the employee cannot be spared from the work group at the time requested,
the request shall be granted as soon as the employee can be spared from duty.

 

D. Incidental Illness or Medical Appointments—Whenever possible, employees will
provide advance notice of not less than forty-eight (48) hours for scheduled
medical appointments. Leave taken for medical appointments or illnesses without
advance notice may be excused. The Company may require a doctor’s certification
for a period of absence in excess of three (3) days. The expense of such medical
certification will be the responsibility of the employee.

 

E. Emergency Leave: In the case of a death in the immediate family, as defined
in Section 12.8, emergency leave for up to thirty (30) calendar days will be
allowed upon request to the appropriate Vice President or designee. The employee
may elect to use their FTO, bereavement leave, time off without pay, or a
combination of during this leave period.

 

F. Extended Long Term Absence. Regular employees may be granted a long term
leave of absence, business requirements permitting, for up to one hundred eighty
(180) calendar days without loss of seniority. Requests for long term leaves of
absence shall be submitted in writing to the Division Vice President and the
Vice President of Human Resources, or their designees, no later than thirty
(30) days prior to the requested period. Unless precluded by changes in
business, the employee will be restored to the employee’s regular job upon
conclusion of the long-term leave.

 

- 61 -



--------------------------------------------------------------------------------

12.6 Unscheduled Absence

Regular attendance at work is an essential requirement for all employees and it
is the employee’s responsibility to report to work on time. Excessive
absenteeism, frequent unexcused absences, reporting to work late, or failing to
notify a supervisor of a late arrival or an unscheduled absence prior to the
start of a work shift, are unacceptable, without good cause, and may result in
disciplinary action, up to and including dismissal.

 

A. An employee who is unable to report for work must notify the designated
foreman of the reason(s) for the absence prior to the start of the scheduled
shift as promptly as the available means of communication permit.

 

B. Supervisors may excuse unscheduled absences arising from reasons beyond an
employee’s control provided such absences are infrequent.

 

C. At the Company’s discretion, a doctor’s certification may be required for any
absence due to a single illness or injury that exceeds three (3) calendar days.
The expense of such medical certification will be the responsibility of the
employee.

 

12.7 FMLA Leaves of Absence

All employees will be entitled to Family and Medical Leave (FML) and Military
Family Leave (MFL), regardless of the size of the workforce in their
geographical location, if they otherwise meet the statutory eligibility
requirements (e.g., currently twelve (12) months of employment and at least
1,250 hours worked during the prior twelve (12) month period).

The Company and the Union incorporated into this agreement by reference the
provisions and definitions of the Federal Family and Medical Leave Act (FMLA).
(29 CFR Part 825) Provisions of FML and MFL are available on-line on the
corporate Policies and Procedures page.

 

12.8 Bereavement Leave

The Company shall grant a regular employee up to a maximum of four (4) days of
paid leave, without the loss of FTO, for a death that occurs in the employee’s
immediate family.

For the purposes of this Section, immediate family shall be defined as the
employee’s spouse or the following relatives of the employee or spouse:

 

Child (natural or legally adopted)

   Parents or Step-Parents

Grandparents

   Brothers

Grandchildren

   Sisters

 

12.9 Jury Duty

Jury duty for regular or probationary employees shall be treated as
administrative leave without loss of leave or pay.

 

- 62 -



--------------------------------------------------------------------------------

A. Service in court when subpoenaed as a witness on behalf of the Company, or
when called as an expert on a matter of Company concern or relating to a Company
function, shall be treated the same as jury duty.

 

B. Fees paid by the court, other than travel or subsistence allowance, shall be
deducted from the employee’s pay upon submission of a receipt, which establishes
the court compensation. Receipts are due to payroll, no later than two (2) weeks
after receipt of jury pay, except that fees paid for court duty that occurs on
the employee’s normal non-workdays may be retained by the employee.

 

  1) Witness service for purposes other than just described shall be covered by
FTO.

 

C. Employees, upon receiving written notice of being called for jury duty, will
immediately provide their foreman with a copy of such notice. In the event an
employee called for jury duty is excused, the employee shall return to work
within a reasonable time. With prior approval of the foreman, employees shall
have the option to use annual leave in lieu of returning to work to complete the
regularly scheduled shift.

 

D. Employees who are called for jury duty shall, at the employee’s option, be
scheduled on the day shift, Monday through Friday, for the duration of the jury
duty only, and will be returned to their normal shift under the time limitations
covered in this Agreement.

 

12.10 Military Leave

All employees covered under this Agreement shall be entitled to administrative
leave without pay for any active duty in any Armed Forces component (including
units of the National Guard and Reserve) under the terms of the 1994 Uniformed
Services Employment and Reemployment Rights Act (USERRA).

 

A. Any eligible employee shall be allowed a maximum of fifteen (15) days per
calendar year for military leave with pay.

 

B. Employees are required to present a copy of official orders for active duty
as soon as possible to the Company to comply with the law and to allow the
Company to reschedule the work force.

 

C. Employees on military duty assignments will go back to a 5-8s schedule shift
to limit the impact on the employee’s eighty (80) hour pay period.

 

D. Compensation employees receive from the military (up to the employee’s normal
rate of pay) shall be deducted from the employee’s pay upon submission of a
receipt which establishes the appropriate military compensation. Military pay
receipts are due to payroll no later than two (2) weeks after receiving military
pay.

 

12.11 Cash-in of FTO

An employee, upon written request twice (2x) per calendar year, shall be
permitted to cash in up to a maximum of forty (40) hours of accrued FTO
annually, provided the request is made twenty-one (21) days in advance of the
next payroll period.

 

A. Hours cashed in shall not be considered compensable hours for the purposes of
pension contributions under Section 13.3.

 

B. In the event of a bona fide hardship situation, the twenty-one (21) day
notice and cash-in maximum may be waived.

 

- 63 -



--------------------------------------------------------------------------------

C. If any portion of the annual limit is not cashed in from the prior three
(3) years, it may be carried over up to a maximum of one hundred sixty
(160) hours of cashable FTO.

 

D. All accrued FTO will be cashed out upon an employee’s separation of
employment.

 

12.12 Supplemental Workers Compensation

An on the job injury covered by Workers’ Compensation shall not cause the
employee to lose any accrued FTO.

 

A. In addition to statutorily provided payments, the Company will compensate the
employee one hundred percent (100%) of the difference between Workers’
Compensation and the employee’s regular rate of pay until the employee is able
to return to duty or medically retired provided however, that such time does not
exceed fifty-two (52) weeks.

 

B. Disability income payments received as a result of Company contributions on
the employee’s behalf to the Alaska Electrical Health and Welfare Trust will
reduce supplemental workers’ compensation pay provided for in this Section,
whether or not the employee applies for the benefits. At no time will total
disability benefits delivered be less than or exceed one hundred percent
(100%) of the employee’s pre-disability net regular pay.

 

C. The Supplemental Workers’ Compensation shall cease at the time the employee
becomes eligible for benefits under the Company’s long term disability income
insurance plan (LTD).

 

D. For each hour paid under this Section, the Company shall make the appropriate
health and welfare contribution; other contributions however, shall not be
applicable.

 

12.13 Supplemental Sick Pay (SSP)

A balance of SSP hours shall be established to provide employees an option to
receive full pay during any prolonged non-occupational illness or injury.

 

A. SSP hours may be accumulated by converting excess FTO, as described in
Section 12.3, or an employee may also voluntarily convert additional FTO to SSP,
in eight (8) hour increments, at the end of each calendar year. Except as
provided in Appendix III, SSP will not be cashed out upon an employee’s
termination of employment.

 

B.

An employee who has a SSP balance may draw upon that balance commencing the
sixth (6th) consecutive workday of an absence for the same disability. An
employee may also commence using SSP for an extended absence after an
intermittent leave of up to forty (40) hours within ten (10) consecutive work
days for the same disability. SSP shall be paid at one hundred percent (100%) of
the employee’s straight-time hourly base rate, except for instances when the
employee is eligible to receive disability pay from the Health & Welfare Trust.
In such cases, the payment shall be adjusted so that the sum of SSP plus
disability pay from the Health & Welfare Trust equals the employee’s base rate.
SSP may continue until the employee is no longer disabled, or until the employee
becomes eligible to receive benefits under the Company’s LTD Plan, whichever
occurs first.

 

- 64 -



--------------------------------------------------------------------------------

C. During the first six (6) months of any absence for which the employee is
eligible to receive disability payments from the Health & Welfare Trust, the
Company shall make required pension contributions for each hour of SSP received
by the employee. During such period, however, Health & Welfare contributions
shall not be applicable.

 

12.14 Return to Work

An employee released to return to work after an accident or prolonged medical
treatment shall provide the Company with a statement from a licensed medical
physician to the effect that the employee is able to resume full duty. If less
than full duty can be resumed, and the cause of his absence was:

 

A. An On-the-Job Injury—The employee will be permitted to return to work, with
the Company utilizing the employee’s capabilities in a manner suitable to the
Company.

 

B. An Off-the-Job Injury or Prolonged Illness—The employee will not be permitted
to return to work until a reduced duty and reduced temporary wage is agreed upon
by the Division Vice President and the Union Business Manager, or their
designated representatives.

 

- 65 -



--------------------------------------------------------------------------------

ARTICLE XIII

EMPLOYEE BENEFITS

 

13.1 Health & Welfare Plan

The Company will make monthly contributions to the Alaska Electrical Health &
Welfare Trust (“H&W Trust”) on behalf of all regular employees covered under
this Agreement, in accordance with the terms of the Plan.

 

A. Newly hired employees will be enrolled in the Trust Plan of their choice the
first day of the month following their first full month of employment.

 

B.

The maximum monthly contribution by the Company to the H&W Trust as of the
effective date of this Agreement shall be $985.40 per employee. Thereafter, the
annual increase in the maximum monthly Company contribution due to any future
increases in H&W Trust costs shall be capped at five percent (5%) for the 1st
year of the Agreement, four percent (4%) for the 2nd year of the Agreement, and
five percent (5%) for the 3rd year of the Agreement. Any such increase in the
Company’s contributions will be effective the first day of the month in which
the H&W Trust increase is implemented.

 

C. If approved by the H&W Trust, a range of Trust Plan options, i.e. 500, 501,
502, etc., may be made available to individual employees within the bargaining
unit. If an employee selects a Trust Plan less expensive than Plan 500, both the
Company and the employee will realize the reduced cost, with the company paying
80% and the employee paying 20% of the lower monthly premium. Selection of a
more expensive Plan by an employee will not obligate the Company to pay more
than the maximum contribution set forth in paragraph B above.

 

D. The Union agrees to make its best efforts to work with the H&W Trust to
establish and offer a range of Trust Plan options including low cost
catastrophic medical coverage plan for employees desiring such a health coverage
plan option.

 

E. The Company may offer a Wellness Plan to employees covered under this
Agreement, provided that the award of any cash compensation under such Plan
requires the mutual agreement of the Union.

 

F. Effective commencing the first pay period in January 2010, the Company will
apply a subsidy in the amount of $10.00 per pay period to reduce the premium
co-pay amount deducted from the paychecks of Schedule B employees. (See Appendix
V.)

 

G. The Company and the Union have agreed to establish a pro-rated rate for
reimbursement of H&W Health Plan benefit premiums to be used when billing for
reimbursement of Shop Stewards time.

The rate is established using the following formula:

12 x (monthly H&W premium – employee contribution)/2080 = hourly reimbursement
rate

e.g. 12 x ($1232—$246.60) / 2080 hours = $5.69 / hour reimbursement

 

- 66 -



--------------------------------------------------------------------------------

This premium will be charged on regular pay hours only for no more than eight
(8) hours per day or forty (40) hours per week.

 

13.2 Survivor Income Benefits

The Company will fund basic life and accidental dismemberment and death
insurance benefits. Additionally, employees will be offered the opportunity to
purchase voluntary supplemental life insurance and accidental death and
dismemberment coverage. These programs will be provided under the same terms and
conditions as it is provided to non-represented employees.

 

13.3 Retirement

The Company agrees to contribute to the Alaska Electrical Pension Trust Fund
(“AEPTF”) on behalf of regular employees covered under the collective bargaining
agreement, in accordance with the terms of the Plan.

 

A. The contribution rate shall be as listed in Appendix I per compensable hour.
Contributions will be made on behalf of newly hired employees beginning the
first day of the month following their first full month of employment.

 

B. Any covered employee who is a participant in the AEPTF may elect to
reallocate the contributions made by the Employer to the AEPTF according to the
rules regarding the reallocation of contributions from the Defined Benefit Plan
to the Defined Contribution Plan as outlined in the Trust Plan documents. If an
employee makes application to the Plan Administrator for a reallocation and the
application is approved, the Plan Administrator will notify the Employer of the
new allocation of contributions. The Employer agrees to remit future
contributions according to such instructions, except when it appears that to do
so would bring the individual employee’s pension benefit requirements below
those necessary to fund the employee’s ultimate pension benefits. The allocation
will continue in effect until the Plan Administrator notifies the Employer of a
subsequent reallocation or until it appears that the employee’s pension benefit
requirements fall below those necessary to fund the employee’s ultimate pension
benefits. Nothing in this supplemental agreement will cause the Employer to
contribute more or less on behalf of an employee than the amount specified in
the collective bargaining agreement.

 

C. There will be a moratorium on Movement of Monies as defined in Section 13.7,
from wages to pension, until December 31, 2012.

 

13.4 Apprenticeship Training

The Company agrees to contribute fifteen cents ($.15) to the Alaska Joint
Electrical Apprenticeship and Training Trust (“AJEA&TT”) per compensable hour
for all employees in IBEW Journey and apprenticeable positions (Appendix V),
except for hours worked by temporary employees described in Section 5.9.

 

13.5 Alaska Electrical Money Purchase Pension Plan

Regular employees shall be eligible to participate in the Alaska Electrical
Money Purchase Pension Plan.

 

- 67 -



--------------------------------------------------------------------------------

13.6 401(k) Savings Plan

Regular employees shall be eligible to participate in the Company Employee
401(k) savings plan under the terms and conditions in place as of the effective
date of this Agreement. The parties agree to meet and negotiate over any
significant changes to this benefit.

 

13.7 Movement of Monies

During the duration of this Agreement the bargaining unit shall be allowed the
movement of monies, once per calendar year (i.e., wages to benefits or benefits
to benefits), so long as:

 

  1) The negotiated package price does not change;

 

  2) a majority of those employees in the same classification elect to do so;

 

  3) The defined benefit pension plan contribution rate does not go below four
dollars ($4.00) per compensable hour, and;

 

  4) The trustees of the respective plans approve all proposed changes.

 

13.8 Long Term Disability Income Insurance Plan

The Company will provide Long Term Disability (LTD) Income Insurance Plan
benefits for eligible regular, full-time employees.

 

A. The provisions of the Company LTD Plan will govern and control in any case
where conflict might arise or be claimed to exist between any provision of the
LTD Plan and any provision of this Agreement.

 

B. The Company will advise the Union in writing before implementing any
significant change in the design or administration of the LTD Plan that directly
affects the employees covered in this Agreement.

 

13.9 Communication Services

The Company shall provide employees with a discount of no less than 15% on all
ACS residential (non-business) monthly recurring services (Local, Long Distance,
Wireless and Internet but not DISH).

Any employee that makes use of a competitor’s service when service is available
from ACS shall not be eligible for this benefit on any of their ACS services.
Additionally, employees outside of ACS service areas that use the services of a
non-IBEW signatory service provider when the services of an IBEW signatory
service provider are available shall not be eligible for this benefit (i.e. an
employee can choose between MTA television service, GCI television service or
DISH TV). If employee elects to use GCI they shall not be eligible for the ACS
communication benefit but would receive this benefit if they choose MTA or
DISH).

Employees who have two delinquent payments within a twelve (12) month period
will lose the Communications Services benefit for one (1) year.

 

- 68 -



--------------------------------------------------------------------------------

13.10     Education Assistance Program

The Company is committed to providing opportunities for employees to improve
present job performance and to prepare for reasonable attainable jobs within the
Company.

 

A. The Company will refund qualified tuition expense in connection with courses
of study from an accredited or state approved post-secondary education
institute, trade school or part of an appropriate qualified professional
certification provided by a third party vendor that an employee successfully
completes, provided that the course of study is related to the employee’s
current job or other reasonably attainable Company position.

 

B. Qualified reimbursable expenses include: tuition, registration fees,
examination fees, and laboratory charges provided the employee obtains a
satisfactory (C or better/pass) grade. Student fees, transportation, late fees,
drop/add fees and other expenses are not covered.

 

C. The refund shall be for one hundred percent (100%) of the first class taken
each year and eighty (80%) of total costs, up to a yearly limit per employee of
five thousand two hundred and fifty dollars ($5,250.00).

 

D. In order to obtain tuition reimbursement, the employee must obtain prior
written approval from their Director and the Director, Workforce Operations,
Human Resources department, that the proposed course is qualified under
(A) above, and provide documentation of successful completion and tuition
expenses paid.

 

E. The employee is required to sign the Request for Education Assistance to
repay the Company in the event of voluntary termination, within three hundred
sixty (360) calendar days after completion of the course as follows:

 

Time after Course Completion

   Repayment

< 3 months

   100%

3 < 6 months

   75%

6 < 9 months

   50%

9 < 12 months

   25%

12 + months

   0%

 

13.11     IBEW Hardship and Benevolent Fund (IHBF)

The Company shall deduct from members’ net pay five cents ($.05) per compensable
hour worked by all bargaining unit employees. These deductions will be
transmitted in accordance with mutually established payroll procedures to the
designated Trustee. ‘

 

13.12     Legal Benefits

Eligible employees will have access to legal benefits through the ACS Employee
Assistance Program (EAP). ACS will pay one hundred percent (100%) of the cost of
the EAP, and maintain the EAP with legal benefits at the current level through
the life o f the Agreement.

 

- 69 -



--------------------------------------------------------------------------------

13.13     Leave Donation Replacement Fund (LDRF)

The Company shall, beginning with the first administratively practicable pay
period following notification by IBEW that a majority of bargaining unit
employees elect to participate in the LDRF, deduct from members’ net pay two
cents ($.02) per compensable hour worked by all bargaining unit employees. These
deductions will be transmitted in accordance with mutually established payroll
procedures to the Union. Effective upon notification from the IBEW of favorable
IRS determination, the deduction will be converted to a pre-tax deduction. This
modification applies prospectively effective the first administratively
practicable pay period following receipt of a copy of the IRS determination
letter.

The LDRF will be established by the Union and administered by a governing board
consisting of one (1) Chief Steward and up to four (4) ACS bargaining unit
members appointed by the Business Manager or designee. The LDRF will be used
solely for the benefit of the ACS bargaining unit, to assist members who have
depleted their FTO bank and require additional assistance. The Chief Steward
will serve as Chairperson of the Board. Employees in need may submit an
application for financial assistance to the LDRF board. The LDRF board will
grant or deny requests for financial assistance in accordance with fair and
reasonable criteria established by the board.

 

- 70 -



--------------------------------------------------------------------------------

ARTICLE XIV

PAYDAYS

 

14.1 Paydays

Employees shall be paid on a bi-weekly basis, with regular paydays as designated
by the Company. If a payday falls on a holiday or a bank holiday, payday shall
be on the preceding business day.

 

14.2 Wage Increase

Any increase in wages shall be effective on the first day of the pay period
closest to the effective date to the payroll action.

 

14.3 Pay upon Separation

When separated from employment, an employee shall receive all accrued earnings
not later than seventy-two (72) hours from the time of termination, excluding
Saturday, Sunday, or legal holiday, or as otherwise required by Alaska law.

 

- 71 -



--------------------------------------------------------------------------------

ARTICLE XV

MISCELLANEOUS

 

15.1     Tools

 

A. The Company agrees to furnish to regular employees all necessary equipment,
tools, climber pads, climber gaffs for climbers using removable gaffs, climbers,
body belts, safety and climber straps and other devices necessary to maintain
the standard of service required by the Company and to keep such items in good
working condition. The Company shall determine what items will be used by
regular employees and necessity for replacement. Worn or broken tools will be
replaced by the Company on presentation of such tools by the employee. Employees
will be responsible for loss, theft, and misuse of tools; and replacement of
such tools will be at the employee’s expense.

 

B. Employees in the Fleet Services unit will furnish their own tools appropriate
to their trade and classification level. The Company shall pay tool replacement
and steel-toed safety shoes allowance each month payable on a bi-weekly basis in
accordance with the following:

 

$60.00 per month

   Foreman, Fleet Service Technician III

$50.00 per month

   Fleet Service Technician II

$40.00 per month

   Fleet Service Technician I

 

C. All employees in classifications involving vehicle maintenance will be
required to wear steel-toed safety shoes in their work areas as required.

 

15.2 Lockers

Where appropriate, the Company will provide lockers for clothing, tools, etc.,
of employees. Where required, facilities for drying clothing and equipment will
be provided.

 

15.3 Personal Vehicles

No employee shall utilize his own personal vehicle to transport employees, tools
and materials to any job or to the shop. Employees shall use vehicles either
owned or operated by the Company. With the express approval of the employee’s
foreman, an employee may utilize their personal vehicle to report from one work
site to another work site and shall be entitled to mileage reimbursement in
accordance with the Company’s policy. Employees reporting from one work location
to another shall be in pay status.

 

- 72 -



--------------------------------------------------------------------------------

APPENDIX I – WAGE STRUCTURE

Alaska Communication Systems Union Wage Structure as of February 28, 2010

Appendix I for Collective Bargaining Agreement

 

    

Network Technician

2010 Classification Name

        P     Step 1
Start     Step 2
6 mos      Step 3
12 mos      Step 4
18 mos      Step 5
24 mos      Step 6
30 mos          

1999 Classification Name

                  

4

   General Foreman    General Foreman      (A )      (C )               

3

   Network Technician Foreman    CT Foreman      (A )      (B )               
      Customer & Network Support Foreman                   

Level 2

   Network Technician    Cellular Technician - Switch    $ 8.00        32.93   
    33.76         34.58         35.40         36.22         37.04         
CT/Data Technician                          CT/IP                         
CT/ISP Inspector                          CT/Microwave                         
CT/Network Installer                          CT/Network Switching Tech       
                  CT/PBX I & R                          Customer & Network
Support Technicians                        

Field Technician

2010 Classification Name

  

1999 Classification Name

   P     Step 1
Start     Step 2
6 mos      Step 3
12 mos      Step 4
18 mos      Step 5
24 mos      Step 6
30 mos  

4

   General Foreman    General Foreman      (A )      (C )               

3

   Field Technician Foreman    CT Foreman      (A )      (B )               

Level 2

   Field Technician    Cellular Technician - Field    $ 8.00        32.93       
33.76         34.58         35.40         36.22         37.04          CT/Bush
Technicians                          CT/Cable Splicer                         
CT/Facility Technician                          CT/Field Service Technician     
                    CT/Lineman                          CT/OSP Inspector       
                  CT/PayStation I & R                                 0 hrs     
  1600 hrs         3200 hrs         4800 hrs         6400 hrs         8000 hrs
  

1

   NonJrny Field Technicians    CT/NonJrny Bush Technicians    $ 8.00       
21.40        23.71         26.01         28.32         30.63         32.93   

 

- 73 -



--------------------------------------------------------------------------------

     

Network Engineer

2010 Classification Name

              Step 1
Start     Step 2
6 mos      Step 3
12 mos      Step 4
18 mos      Step 5
24 mos      Step 6
30 mos          

1999 Classification Name

   P                  

5

   Network Engineer Foreman    CT Engineering Foreman      (A )      (B )      
        

4

   Network Engineer IV    CT Engineer III    $ 8.00        34.67        35.44   
     36.21         36.98         37.75         38.52   

3

   Network Engineer III    Engineer II    $ 8.00        32.93        33.76      
  34.58         35.40         36.22         37.04   

2

   Network Engineer II    Engineer I    $ 5.25        27.94        29.35        
30.76         32.17         33.58         34.99       Network Engineer II.a   
Systems Development Specialist    $ 8.00        29.64        30.30         30.96
        31.62         32.27         32.93   

1

   Network Engineer I    Engineering Tech    $ 5.25        28.27        28.90   
     29.53         30.16         30.79         31.42          IP Engineer I    $
5.25        26.63        27.36         28.10         28.83         29.57        
30.30   

 

    

Systems Engineer

2010 Classification Name

        P     Entry      Target      Max      Incentive          

1999 Classification Name

             

3

   Systems Engineer Foreman    IP Engineer Foreman      (A )      86,758.05   
     101,796.85         109,893.33         7,000   

2

   Systems Engineer II    IP Engineer III    $ 8.00        82,131.04        
96,012.49         107,579.65         6,000   

1

   Systems Engineer I    IP Engineer II    $ 8.00        64,779.75        
78,661.21         80,974.43         4,000   

 

     Facility Maintenance Technician         P     Step 1
Start     Step 2
6 mos      Step 3
12 mos      Step 4
18 mos      Step 5
24 mos      Step 6
30 mos       

2010 Classification Name

  

1999 Classification Name

                  

3

   Facility Maintenance Foreman    Facility Maintenance Foreman      (A )     
(B )               

2

   Facility Maintenance Technician II    Facility Maintenance Person    $ 8.00
       29.64        30.30         30.96         31.62         32.27        
32.93   

1

   Facility Maintenance Technician I    Facility Maintenance Custodian    $ 4.25
       20.06        20.50         20.95         21.39         21.84        
22.28   

 

- 74 -



--------------------------------------------------------------------------------

    

Fleet Service Technician

2010 Classification Name

  

1999 Classification Name

   P     Step 1
Start     Step 2
6 mos      Step 3
12 mos      Step 4
18 mos      Step 5
24 mos      Step 6
30 mos  

4

   Fleet Service Foreman    Mechanic Foreman      (A )      (B )               

3

   Fleet Service Technician III    Journeyman Mechanic    $ 8.00        29.64   
    30.30         30.96         31.62         32.27         32.93   

2

      Non-Journeyman Mechanic    $ 5.25        28.27        28.90         29.53
        30.16         30.79         31.42       Fleet Service Technician II   
Mechanics Parts Person    $ 5.25        28.27        29.06         29.85        
30.63         31.42      

1

   Fleet Service Technician I    Mechanic Helper    $ 5.25        21.78       
22.54         23.29         24.20         24.81      

 

    

Chief Shop Steward

2010 Classification Name

  

1999 Classification Name

   P      Step 1
Start  

1

   Chief Shop Steward    Chief Shop Steward    $ 8.00         (E ) 

 

    

Materials Management
Specialist

2010 Classification Name

  

1999 Classification Name

   P     Step 1
Start     Step 2
6 mos      Step 3
12 mos      Step 4
18 mos      Step 5
24 mos      Step 6
30 mos         

4

   Materials Management Foreman    Warehouse Foreman      (A )      (B )      
           

3

   Materials Management Specialist II.a    Warehouseman    $ 8.00        23.31
       24.48         25.65         26.81         27.98         29.15      

2

   Materials Management Specialist II    Materials Management Specialist II    $
6.00        18.59        19.82         21.06         22.30         23.54        
24.78      

1

   Materials Management Specialist I    Materials Specialist    $ 4.50       
18.86        19.25         19.64         20.04         20.43           
pension vote          Distribution Specialist    $ 4.75        18.17       
18.56         18.94         19.32         19.70         

0

   Materials Management Assistant    Warehouse Assistant        14.82       
(Student Hires - not eligible for pension)      

 

- 75 -



--------------------------------------------------------------------------------

    

Business Support Specialist

2010 Classification Name

  

1999 Classification Name

   P     Step 1
Start     Step 2
6 mos      Step 3
12 mos      Step 4
18 mos      Step 5
24 mos         

Level 6

   Lead Business Support Specialist    Ld End User Billing Representative     
(A )      (B )                      Ld Payroll Specialist                      
   Ld Sr Clerical Specialist                          Lead Customer Service
Representative                   

5

  

Business Support

Specialist V

   End User Billing Representative    $ 4.25        21.98        22.56        
23.15         23.74         24.32      

4

  

Business Support

Specialist IV

   Customer Service Representative    $ 4.25        14.95        17.01        
19.06         21.11         23.17      

3

  

Business Support

Specialist III

   Collection Specialist    $ 4.75        15.00        16.75         18.51      
  20.26         22.02         Pension Vote          Payroll Specialist    $ 5.25
       14.41        16.16         17.92         19.67         21.42      

2

  

Business Support

Specialist II

   Sr Clerical Specialist    $ 4.75        18.86        19.25         19.64   
     20.04         20.43      

1

  

Business Support

Specialist I

   Clerical Specialist    $ 4.75        18.17        18.56         18.94        
19.32         19.70           

Service Delivery Specialist

2010 Classification Name

  

1999 Classification Name

   P     Step 1
Start     Step 2
6 mos      Step 3
12 mos      Step 4
18 mos      Step 5
24 mos      Step 6
30 mos  

Level 6

   Lead Service Delivery Specialist    CT Engineering Foreman      (A )      (B
)                      Lead Line Assigner I                          Lead
Assistant Account Executive                          Lead Dispatch and Repair
Representative                          Lead Service Order Representative       
           

5

  

Service Delivery

Specialist V

   Engineer II    $ 8.00        32.93        33.76         34.58         35.40
        36.22         37.04   

4

      Automated Provisioning Specialist    $ 8.00        31.99        32.70   
     33.41         34.13         34.84         35.55      

Service Delivery

Specialist IV

   Line Assigner II    $ 8.00        29.64        30.30         30.96        
31.62         32.27         32.93   

3

  

Service Delivery

Specialist III

   Line Assigner I    $ 6.25        27.30        28.06         28.81        
29.57         30.33      

2

  

Service Delivery

Specialist II

   Assistant Account Executive    $ 4.25        25.14        25.54         25.93
        26.32         26.71      

1

      Dispatch and Repair Representative    $ 4.25        14.95        17.01   
     19.06         21.11         23.17         

Service Delivery

Specialist I

   Service Order Representative    $ 4.25        14.95        17.01        
19.06         21.11         23.17      

 

- 76 -



--------------------------------------------------------------------------------

    

Sales and Service Associate

2010 Classification Name

  

1999 Classification Name

   P     Step 1
Start     Step 2
6 mos      Step 3
12 mos      Step 4
18 mos      Step 5
24 mos     

 

 

5

   General Lead, Sales and Service Associate    General Lead/Foreman      (A ) 
    (C )               

Level 4

   Lead Sales and Service Associate    Lead Business Service Representative     
(A )      (B )                      Sales & Service Representative, Lead       
                  Training Specialist (gf)                   

3

   Sales and Service Associate III    Business Service Representative    $ 4.25
       21.98        22.56         23.15         23.74         24.32      

2

   Sales and Service Associate II    Level III SSR, Workforce Analyst       
21.10        21.38         21.66         21.94         22.22          Pension   
Pension        4.00        4.25         4.25         4.25         4.25      

Level 1

   Sales and Service Associate I    Level II SSR        14.56        16.43      
  18.07         19.51         20.53          Pension    Pension        3.25     
  3.50         3.75         4.00         4.25         Pension Vote       Level I
SSR    Level I SSR        13.16        14.65         16.14         17.45        
18.38          Pension    Pension        3.50        3.75         4.00        
4.25         4.50      

 

    

Technical Support Specialist

2010 Classification Name

  

1999 Classification Name

  

 

    Step 1
Start     Step 2
6 mos      Step 3
12 mos      Step 4
18 mos      Step 5
24 mos  

4

   Lead Technical Support Specialist    PC Support Foreman (gf)      (A )     
(B )                   Lead ITSRR                

3

   Technical Support Specialist III    PC Support Technician    $ 4.25       
17.35        19.56         21.76         23.96         26.17   

2

      Help Desk Technician    $ 4.25        17.35        19.12         20.88   
     22.65         24.42       Technical Support Specialist II    Internet
Technical Support & Repair Rep    $ 4.00        14.10        16.05         18.00
        19.95         21.90   

1

   Technical Support Specialist I    Computer Operator I and II    $ 4.25       
14.32        16.73         19.14         20.04         20.93       Footnotes:   
               

A

   The Chief Shop Steward classification is paid at top hourly craft rate of
pay.   

 

- 77 -



--------------------------------------------------------------------------------

APPENDIX II—WAGE INCREASES

 

A. Effective February 28, 2010, all employees covered by this collective
bargaining agreement will receive a two and one-half percent (2.5 %) wage
increase.

 

B. Effective January 1, 2011, all employees covered by this collective
bargaining agreement will receive a two and one-half percent (2.5 %) wage
increase.

 

C. Effective January 1, 2012, all employees covered by this collective
bargaining agreement will receive a two and one-half percent (2.5 %) wage
increase.

 

- 78 -



--------------------------------------------------------------------------------

APPENDIX III—SUPPLEMENTAL SICK PAY

SUPPLEMENTAL SICK PAY (SSP) Any FMUS employees with cashable SSP shall be cashed
out not later than two (2) pay periods after the effective date of this
Agreement.

 

- 79 -



--------------------------------------------------------------------------------

APPENDIX IV—DEFINITIONS

Foreman—an employee who is in one of the following positions: General Foreman,
Foreman or Lead.

Specialty—a specialized skill set which allows an employee to perform a category
of functions or tasks (e.g., installation, maintenance and repair of PBX
systems) within a classification. Employees may have multiple specialties that
are applicable beyond their current classifications.

Skill Group—a group of employees who share a Specialty and who may be grouped
together on a common Overtime List or Standby List.

Work Group—the organizational entity (e.g., department) to which employees are
normally assigned to work (e.g., Construction, Field Services, Central Office).
A Work Group may consist of multiple Skill Groups with differing Specialties

OT Work Group—eligible, qualified employees included on a list identifying those
available for overtime opportunities within a Work Group.

Job Families—job classifications grouped together into categories or
occupational series based on primary work functions (e.g., sales and service,
fleet services, materials management) to facilitate assignment and supervision
of work, training and development, and career advancement.

Journeyman—an employee who has either successfully completed an IBEW or other
apprenticeship program or otherwise attained journeyman status through
experience and education.

Promotional Opportunity—a bidding situation where the total of the top wage and
pension of the applicant’s current classification is less than the total of the
top wage and pension for the classification for which applicant has applied.

Driver’s License—for positions requiring a driver’s license, an Alaska driver’s
license, or for applicants who are exempt by State or federal law (e.g. military
dependents) proof from any state’s department of motor vehicles is required.
Employees hired into a classification requiring a valid driver’s license shall
be required to provide proof of an Alaska Driver’s License within thirty
(30) days of hire.

Frozen Wage—a wage rate that by specific agreement has been maintained at a
level above the negotiated wage rate at the time the rate was frozen; a Frozen
Wage is not increased by the percentage amount negotiated for general wage
increases unless and until the maximum rate for the classification equals, or
exceeds the Frozen Rate, after which the Frozen Rate expires and the
classification wage rate maximum applies.

 

- 80 -



--------------------------------------------------------------------------------

Grandfathered Wage—A wage rate that by specific agreement has been maintained at
a level above the negotiated wage rate; a Grandfathered Wage is increased by the
percentage amount negotiated for general wage increases, notwithstanding that
the increased rate may be above the maximum rate for the classification.

 

- 81 -



--------------------------------------------------------------------------------

APPENDIX V—SCHEDULE A AND B FOR SECTIONS 13.1 AND 13.4

 

Schedule A    Schedule B Chief Shop Steward    Business Support Specialist
Facility Maintenance Foreman (Electrician)    Facility Maintenance Foreman
(except Electrician) Facility Maintenance Technician (Electrician)    Facility
Maintenance Technician (except Electrician) Field Technician Foreman    Lead
Business Support Specialist Field Technician    Fleet Service Technician I Fleet
Service Foreman    Fleet Service Technician II Fleet Service Technician III   
General Lead General Foreman    Materials Management Foreman Network Engineer
Foreman    Materials Management Specialist Network Engineer    Sales and Service
Associate Network Technician Foreman    Lead Sales and Service Associate Network
Technician    Service Delivery Specialist (except SDS IV) Service Delivery
Specialist IV    Lead Service Delivery Specialist (except over SDS IV) Lead
Service Delivery Specialist over SDS IV    Technical Support Foreman Systems
Engineer Foreman    Technical Support Specialist Systems Engineer   

 

- 82 -



--------------------------------------------------------------------------------

APPENDIX VI – SCHEDULE A AND B FOR SECTION 7.1

 

Schedule A Classification Family    Schedule B Classification Family Network
Technician    Network Engineer Field Technician    Systems Engineer Facility
Maintenance Technician    Business Support Specialist Fleet Service Technician
   Service Delivery Specialist Materials Management Specialist    Sales &
Service Associate    Technical Support Specialist

 

- 83 -



--------------------------------------------------------------------------------

Appendix VII

CLASSIFICATION FAMILY MAPPING

 

Classifications before 1/1/2010    Classifications as of 1/1/2010 Assistant
Account Executive    Service Delivery Specialist II Automated Provisioning
Specialist    Service Delivery Specialist IV Business Service Representative   
Sales and Service Associate III Cellular Technician – Field    Field Technician
Cellular Technician - Switch    Network Technician Chief Shop Steward    Chief
Shop Steward    Clerical Specialist    Business Support Specialist I CNS Foreman
   Network Technician Foreman Collection Specialist    Business Support
Specialist III Payroll Specialist    Business Support Specialist III Computer
Operator I    Technical Support Specialist I Computer Operator II    Technical
Support Specialist I CT Engineer III    Network Engineer IV CT Engineering
Foreman    Network Engineer Foreman CT Engineering Foreman in Service Delivery
   Lead Service Delivery Specialist CT Foreman   

Network Technician Foreman

Field Technician Foreman

CT/Bush Technicians    Field Technician CT/Cable Splicer    Field Technician
CT/Data Technician    Network Technician CT/Facility Technician    Field
Technician CT/Field Service Technician    Field Technician CT/IP    Network
Technician CT/ISP Inspector    Network Technician CT/Lineman    Field Technician
CT/Microwave    Network Technician CT/Network Installer    Network Technician
CT/Network Switching Tech    Network Technician CT/NonJrny Bush Techs    NonJrny
Field Technicians CT/OSP Inspector    Field Technician CT/PayStation I & R   
Field Technician CT/PBX I & R    Network Technician Customer & Network Support
Technicians    Network Technician Customer Service Representative    Business
Support Specialist IV Dispatch & Repair Representative    Service Delivery
Specialist I Distribution Specialist    Materials Management Specialist I End
User Billing Representative    Business Support Specialist V Engineer I   
Network Engineer II Engineer II    Network Engineer III

 

- 84 -



--------------------------------------------------------------------------------

Classifications before 1/1/2010    Classifications as of 1/1/2010 Engineer II in
Service Delivery    Service Delivery Specialist V Engineering Tech    Network
Engineer I Facility Maintenance Custodian    Facility Maintenance Technician I
Facility Maintenance Foreman    Facility Maintenance Foreman Facility
Maintenance Person    Facility Maintenance Technician II General Foreman   
General Foreman General Lead/Foreman    General Lead Help Desk Technician   
Technical Support Specialist II Internet Technical Support & Repair
Representative    Technical Support Specialist II IP Engineer Foreman    Systems
Engineer Foreman IP Engineer I    Network Engineer I IP Engineer II    Systems
Engineer I IP Engineer III    Systems Engineer II Journeyman Mechanic    Fleet
Service Technician III Lead Assistant Account Executive    Lead Service Delivery
Specialist Lead Business Sales Representative    Lead Sales and Service
Associate    Lead Customer Service Representative    Lead Business Support
Specialist Lead Dispatch & Repair Representative    Lead Service Delivery
Specialist Lead End User Billing Representative    Lead Business Support
Specialist Lead Internet Technical Support & Repair Representative    Lead
Technical Support Specialist Lead Line Assigner    Lead Service Delivery
Specialist Lead Payroll Specialist    Lead Business Support Specialist Lead
Sales & Service Representative    Lead Sales and Service Associate Lead Service
Order Representative    Lead Service Delivery Specialist Lead Sr Clerical
Specialist    Lead Business Support Specialist Line Assigner I    Service
Delivery Specialist III Line Assigner II    Service Delivery Specialist IV
Materials Specialist    Materials Management Specialist I Mechanic Foreman   
Fleet Service Foreman Mechanic Helper    Fleet Service Technician I Mechanic
Parts Person    Fleet Service Technician II Non-Journey Mechanic    Fleet
Service Technician II PC Support Foreman    Lead Technical Support Specialist PC
Support Technician    Technical Support Specialist III Sales & Service
Representative I    Sales and Service Associate I Sales & Service Representative
II    Sales and Service Associate I Sales & Service Representative III    Sales
and Service Associate II Service Order Representative    Service Delivery
Specialist I

 

- 85 -



--------------------------------------------------------------------------------

Sr Clerical Specialist    Business Support Specialist II Systems Development
Specialist    Network Engineer II.a Training Specialist    Lead Sales and
Service Associate Warehouse Assistant    Warehouse Assistant Warehouse Foreman
   Materials Management Foreman Warehouseman    Materials Management Specialist
II.a Workforce Analyst    Sales and Service Associate III

 

- 86 -



--------------------------------------------------------------------------------

LETTER OF UNDERSTANDING – SEVERANCE FREEZE

The Company agrees to freeze the entitlement weeks of severance pay for the
following employees at the indicated levels:

 

    

NAME

   WEEKS OF
ENTITLEMENT  

JUNEAU DOUGLAS

   Albert F. Bixby      21       Kenneth W. Coate      29       Thomas A.
Karpstein      13       Stephen M. Treston      13   

GLACIER STATE

   Theodore P. Goossen      13       Rick G. Olson      29   

In the event any of the foregoing employees are laid off from employment from
the bargaining unit, they shall receive the above-referenced weeks of severance
pay in lieu of that amount provided for in the Agreement, unless the Agreement
provides for a greater amount in which case the Agreement shall prevail.

 

- 87 -



--------------------------------------------------------------------------------

LETTER OF UNDERSTANDING – GRANDFATHERED WAGE RATES

Former PTI employees who remain continuously employed in the classifications
listed below will receive grandfathered wage rates and applicable wage
increases. This grandfathered wage rate will remain in effect through 11:59 pm
on December 31, 2012, and thereafter shall be frozen until the negotiated rate
meets or exceeds their frozen rate.

 

CT/Network Switching Technician

ATU    Deanna C. Baker

Engineer II

PTI/Century

ATU

  

David H. Hopkins

Shari R. Torkelson

Senior Clerical Specialist

PTI/Century

PTI/Century

PTI/Century

  

Mary C. Arness

Pamela J. Miller

Donna J. Reese

CT Field Services Foreman

ATU    Charlie Breitenstein

 

- 88 -



--------------------------------------------------------------------------------

Applicable ACS regular employees who were reclassified to the Sales and Service
Representative or the Internet Technical Support Repair Representative
classifications and who remain continuously employed will receive a
grandfathered wage rate and applicable wage increases. This grandfathered wage
rate will remain in effect through 11:59 pm on December 31, 2012, and thereafter
shall be frozen until the negotiated rate meets or exceeds their frozen rate.

 

Sales & Service Representatives I

Elinor A. Banisch      Sales & Service Representatives II      Brenda Brewer   
Marjorie G. Miscovich Cheryl A. Brouillette    Jaime S. Myers Rita A. Brown   
Madeline M. Nutting Sheree R. Bustamante    Valerie A. Pierce Joy D. Chirigotis
   Katheryn D. Powell Janice A. Conger    Margaret A. Raven Bruce M. Congleton
   Sharlene M. Richard Elizabeth Cornelius    Grace E. Santini Tamra K. Day   
Terry L. Schlotfeldt Lenora R.Hagan    Terry R. Sheffield Sandra A. Harley   
Mona E. Sim Vivian B. Hitchcock    Rayna M. Smith Bettyann Hogan    Phyllis D.
Snow Julie-Ann Howard    D Jeanne. Taylor Danielle M. Huffman/Burke    Shirley
A. Wallingford Teresa L. Hurley    David E. Wasson Teresa G. Lester    Peggy A.
Woods Anita C. Licalsi   

 

Sales & Service Representatives III

Raechel C. McClaskey/McClune    Donna A. Stenvik Laurie J. Phillips   
Melanie Swanson LaNene D. Scott    Trena L. Sylvia Viola Stroud   
Carrie A. Van De Hei Angela L. Wright   

 

- 89 -



--------------------------------------------------------------------------------

Lead Sales & Service Representatives

Philip M Ahlvin    A Bobette McKirgan Rebecca Cameron    Tammy W Miller Debra S.
Davis    Tonya E Nehren Barbara J Flaherty/Snell    Tamara Watts Megan E Garzel
   Temple M Wingfield Eric Hoosier   

 

Internet Technical Support & Repair Representative

Pamela A. Adams    Melinda O. Jacobson Delores M. Allenbrand    Johnnie C. Knapp
Laura Castleman    Max Norvell Diane R. Corbin    Lycra S. Pitts Joyce Davis   
Mary R. Reza Andrew J. Garzel   

Former ATU employees who remain continuously employed will receive grandfathered
longevity. These employees will receive negotiated increases to the applicable
base rate for the job classification. The longevity rate will then be added to
the employee’s adjusted base wage.

This grandfathered longevity rate (base rate subject to increases, plus fixed
longevity rate) will remain in effect through 11:59 pm on December 31, 2012, and
thereafter the total amount of the base rate plus longevity as of that date
shall be frozen until the negotiated rate meets or exceeds their frozen rate
(wage + longevity).

 

Harold H Campbell    R C Peck Judy M Clay    Mrunal R Phadnis H Brad deMontfort
   Viola Stroud Warren G Hamilton    Victor F Vercher Kim E Morrison    Michael
W White Jeffrey M Muller    Roy N Wilson

 

- 90 -



--------------------------------------------------------------------------------

LETTER OF UNDERSTANDING – ACHIEVERS OF EXCELLENCE

ACS administers a program called “Achievers of Excellence” that provides
recognition for employees who have exemplified the Company’s:

 

  •  

Values of ownership, performance, customer service, integrity, urgency and
commitment, teamwork and individuality, social responsibilities, and
responsibility and accountability;

 

  •  

Commitment to growing our number of loyal customers; and

 

  •  

Drive to compete as an integrated telecommunications provider.

The IBEW shares the Company’s goal of pursuing excellence and supports its
members in demonstrating the Achievers of Excellence values, commitment and
drive.

The Company and the Union acknowledge that terms and conditions of employment
are a matter of collective bargaining for those workers represented by the IBEW.
However, the parties also recognize that it can be an advantage in a high
performance environment to recognize and reward exemplary performance promptly
and in a manner that is appropriate under the circumstances.

Accordingly, the Union agrees that the Company may include the represented
employees in the Achievers of Excellence program, subject to the following:

 

  1) Awards under the program may be in the form of cash, a gift (e.g., a gift
card, a product, a recognition lunch, etc.), or time off (permission to leave
work an hour early on a given day).

 

  2) Awards may not be made in excess of $250 in value to any individual
represented employee without prior notice to and consent of the Union.

 

  3) An award may not be made to the same employee more than once in any
calendar quarter.

 

  4) The issuance of any awards is within the Company’s discretion, although a
recommendation for an award to a represented employee may come from within the
represented workforce, from a customer, or from the IBEW leadership.

 

  5) The decision to issue or not issue an award shall not be subject to the
grievance procedure, except that the Union may file a grievance at the Second
Step of the Grievance Procedure if it has a good faith reason to believe the
Company has administered the program in a manner that willfully discriminated
against an employee for Union activity or in violation of Section 1.13
(Non-Discrimination).

 

  6) The Company will ensure that awards are made in a fair and impartial
manner, and that employees across the bargaining unit are given consideration
for awards on an equitable basis.

 

- 91 -



--------------------------------------------------------------------------------

LETTER OF UNDERSTANDING – ENTERPRISE LINE OF BUSINESS

 

1. Enterprise Line of Business

1.1 The ACS Enterprise Line of Business (ELOB) is focused on serving large scale
commercial, carrier and government customers. Provision of ELOB services
requires an integrated program management structure to operate components that
include a fiber optic cable connecting Alaska to the Contiguous United States
(CONUS), a diverse fiber optic route between Anchorage and Fairbanks, an
in-state fiber network to selected enterprise customer premise locations, and a
Vendor operated Network Operations Center (NOC) in CONUS-based hosted
facilities.

1.2 The Company’s Enterprise Business Plan is a strategic initiative to maintain
revenue growth as traditional services, such as local exchange telephone
services, may decline. The ELOB initiative also represents a significant
opportunity for the Company’s represented workforce to develop new skills and
enhance their professional capabilities and future employment opportunities. The
parties are jointly committed to supporting the successful execution of the
Enterprise Business Plan, while concurrently overseeing the skills upgrade and
training of the represented workforce to enable them to be successful and
participate in the Company’s growth.

 

2. Integrated Program Management Structure

2.1 The ELOB operates with a multi-location Integrated Network Management Center
(I-NMC), linking the Company’s Network Operations Control Center in Anchorage
(“Anchorage NOCC”) with the Nortel CONUS-based Network Operations Control Center
(“Vendor NOC”). The Vendor NOC is a hosted facility, which includes access to
redundant Vendor facilities in other CONUS locations. These hosted facilities
can only be operated by Vendor’s employees (“Vendor Staff”). The I-NMC provides
the essential business continuity, capabilities and best practices required by
sophisticated Enterprise customers and is necessary to the success of the ELOB
venture.

2.2 Achievement of uninterrupted network monitoring, trouble resolution and
managed services offered by the I-NMC necessarily results in a sharing of
certain defined responsibilities and job functions between the Anchorage NOC and
the Vendor NOC. Such sharing involves work performed by Bargaining Unit members
in Anchorage and accordingly requires the agreement and cooperation of the
Union, as set forth in this Letter of Understanding (“LOU”).

 

3. Anchorage NOC

3.1 To support the functionality of the I-NMC, the Anchorage NOC will be fully
equipped to provide access to the same systems and technical capabilities that
are available in the Vendor NOC. This includes installation of the necessary
equipment, such as software, servers and work stations in the Anchorage NOC.

 

- 92 -



--------------------------------------------------------------------------------

3.2 The Anchorage NOC is staffed by represented employees of the Customer
Support and Network Management Group (“ACS Staff”), a multi-skilled workforce
trained to handle the following two primary areas of responsibility: (1) Managed
Services for supporting enterprise customers, and (2) Network Operations.

 

4. Cooperative Sharing Arrangement.

4.1 Work currently performed by represented ACS employees falling under these
shared responsibilities and the I-NMC is and shall remain Bargaining Unit work .
The Union has entered into this cooperative sharing arrangement to facilitate
the success of the Enterprise Business Plan and to provide opportunities to
Bargaining Unit members to enhance their skill sets and enjoy more rewarding
careers.

4.2 Pursuant to this LOU, ACS Staff and Vendor Staff, in jointly supporting the
integrated functions of the I-NMC, will share the responsibilities for
performing the monitoring, surveillance and performance management of the ACS
network with regard to functions related to reporting, escalations, 1st level
restoration, internal and external coordination. These shared responsibilities
and the procedures for their implementation are documented in the Operations
Plan, which has been furnished to the Union. This Operation Plan follows and
implements the guidelines set forth below. The Company will notify the Union in
advance and offer the opportunity for comment before making substantive
modifications to the Operations Plan in the future. To the extent that the
effect of any such proposed modifications would be to alter the terms of this
LOU or negatively impact the Bargaining Unit, the Parties will reach mutual
agreement prior to implementation of the changes.

 

5. Guidelines for the Multi-Location I-NMC

 

5.1 Staffing and Operations:

 

  a. The I-NMC will operate on a 7x24 basis, 365 days a year.

 

  b. It will be jointly staffed by Vendor Staff based in Vendor locations and
Alaska-based ACS Staff. Both Vendor and ACS shall contribute staff for every
shift and this multi-location team will jointly monitor the entire ACS network.

 

  c. ACS Staff assigned to the I-NMC shall be subject to the terms of the
Collective Bargaining Agreement.

 

  d. Specific team size for every shift in the Anchorage NOC shall be determined
by the Company.

 

  e. The Anchorage NOC will use the systems infrastructure (e.g. software,
servers, work stations) provided by the Vendor.

 

  f. Operation of the I-NMC will follow detailed processes and procedures to be
developed jointly by ACS and Vendor.

 

- 93 -



--------------------------------------------------------------------------------

  g. ACS Staff will be trained and equipped to perform all essential I-NMC
functions performed by Vendor staff, ensuring parity of skills within the team.

 

5.2 I-NMC Monitoring Activities:

 

  a. Support the ACS network, including wireline, wireless, internet, local,
long distance, voice, data, submarine, terrestrial, various applications (e.g.,
voice mail, etc.) and other services, both within and outside of Alaska.

 

  b. Reactive fault management, which consists of:

 

  i. network alarm monitoring, and

 

  ii. 1st level restoration.

 

  c. Fault escalations for restoration purposes to appropriate ACS Staff or
network element Vendors (e.g., Nortel, Cisco, etc.) based on defined processes
and procedures.

 

  d. Monitoring and reporting network change management activity and compliance
with the Company’s current network change control policies and procedures.

 

  e. Monitoring and reporting of all outages, including the reporting of
progress, internal and third party coordination, resolution escalations as
appropriate, etc.

 

  f. Serving as a point of contact for Lawful Intercept requests from law
enforcement, including any Emergency Call Tracing, as authorized by the
Company’s legal department or pursuant to established ACS policies and
procedures.

 

  g. Maintaining familiarity with and adherence to customer Service Level
Agreement (“SLA”) service levels and monitoring of customer specific solutions
(e.g., E911, etc.), in order to escalate problems immediately within ACS.

 

5.3 Call Outs:

 

  a. Call outs of Tier 3 Staff or other ACS resources necessary to address
customer initiated trouble calls shall primarily be made by the ACS Customer
Support and Network Management Group or by the ACS dispatch function, as
warranted.

 

  b. If circumstances arise where the Vendor NOC becomes aware of a need to
initiate a call out to address customer initiated trouble calls the Vendor Staff
will report the need to the Anchorage NOC. Only in a service affecting situation
when the Anchorage NOC is unable to make the call out, for whatever reason, will
the Vendor NOCC attempt to contact ACS Tier 3 Staff directly.

 

  c. All “call outs” will be executed in a manner necessary to meet SLAs and
consistent with safe working procedures.

 

  d. Call outs for non customer initiated trouble calls will be made by the I-
NMC staff of either the Vendor or ACS.

 

- 94 -



--------------------------------------------------------------------------------

5.4 Catastrophic Failures:

 

  a. In the case of a catastrophic failure of the Anchorage NOC, the Vendor NOC
shall become the primary NOC with all responsibilities of reporting any outages
or system failures, escalations, internal and external coordination of the total
ACS network.

 

  b. In the case of a catastrophic failure of the Vendor NOC, the Anchorage NOC
may be assigned some or all of the Vendor NOC responsibilities or may work with
a back-up Vendor NOC if necessary.

 

5.5 ACS Customer Support and Network Management Group:

 

  a. Staff the Anchorage NOC for performing the functions described above.

 

  b. Perform the responsibilities of Tier 2 Trouble Resolution and Managed
Services Desk.

 

6. Training and Development of ACS Staff

6.1 ACS views network monitoring as a core competency. Accordingly, the Company
shall train and maintain the skills to effectively perform network monitoring
activities as a long-term part of its Enterprise Business Plan.

6.2 The Company shall develop and maintain a Comprehensive Training Program to
provide the necessary training and certifications for Bargaining Unit employees
assigned to the Customer Support and Network Management Group. It is understood
that ongoing training on Enterprise customer requirements, including SLA’s and
new services, technologies, and equipment needed to serve these customers, will
be covered under the training program.

6.3 ACS shall invest no less than $250,000 per year for 2010 and 2011 for the
Comprehensive Training Program and other training for Bargaining Unit employees
in the Network functional area, which includes the Customer Support and Network
Management Group. The Company will meet with the Union annually, on or before
March 1 of each year, to provide an overview of the Comprehensive Training
Program and such other training planned for the Network functional area.

6.4 These training programs will be designed to provide the Bargaining Unit
employees with the skills needed to support the Company’s current and potential
new lines of business, respond to technology changes and expand employment
opportunities for the represented workforce.

 

- 95 -



--------------------------------------------------------------------------------

6.5 The Company agrees that no represented ACS employee will lose employment as
a result of this sharing of responsibilities and the necessity of any work being
performed by such Vendor NOC. Further, ACS Staff will be maintained at a level
that permits adequate staffing of the Anchorage NOC and supports the training
and development commitments to the employees.

 

7. Subcontracting

7.1 Terrestrial cable-related construction and maintenance activities in Alaska
will be governed by the relevant provisions of the Collective Bargaining
Agreement. This includes right of way clearing, installation of power to the
structures or in the structures, for telecommunications cable and equipment
design and installation up to the demarcation at the SONET Interface to the
Submarine Line Terminating Equipment (SLTE).

 

8. Implementation, Interpretation and Dispute Resolution

This LOU represents the parties’ full and final agreement addressing issues
arising from the development, design, construction and operation of the ELOB.

This LOU does not expand the scope of Bargaining Unit work.

All terms in this LOU shall be construed and interpreted under the framework of
the Collective Bargaining Agreement. However, to the extent that any specific
provision of this LOU is inconsistent with the terms of the Collective
Bargaining, this LOU shall control.

To facilitate prompt resolution of any disputes arising under this LOU, a
grievance related to and arising under the terms of this LOU may be brought at
the second step of the grievance procedure.

For purposes of this LOU “1st level restoration” is defined as the initial
process of remote fault clearing, problem resolution and device restoration.
Examples include circuit resets, software reloads, processor activity switch,
protect patch switch, etc.

The parties agree to meet and resolve outstanding issues relating to all Cable
Landing Stations in Alaska (Whittier, Valdez and Lena Point) by September 30,
2009.

 

- 96 -



--------------------------------------------------------------------------------

SIGNATURE PAGE

 

Approved by:     Alaska Communications Systems     International Brotherhood of
Electrical Workers /s/ Liane J. Pelletier     /s/ Larry W. Bell

Liane J. Pelletier,

CEO and President

    Larry W. Bell, Business Manager and Financial Secretary IBEW Local 1547
Date: 2/25/2010     Date: 2-19-10

 

LOGO [g422202g56p94.jpg]

 

- 97 -



--------------------------------------------------------------------------------

ALPHABETICAL INDEX

 

Network Engineer III Classification

     30   

401(k) Savings Plan

     65   

Alchohol Abuse

     35   

Alternate Schedules

  

Alternative Regular Lunch Schedules

     44   

Five Day—Ten Hours Workweek

     47   

Floater Position

     46   

Four Day—Ten Hour Workweek

     46   

Nine Day—Eighty Hour Workweek

     46   

Alternate Workweek

     46   

Alternate Workweek and Workdays

     45   

Alternative Regular Lunch Schedules

     44   

Amendment of Agreement

     2   

Annual Performance Evaluation Program

     24   

APPENDIX I – WAGE STRUCTURE

     71   

Apprentice

     20   

Ratio to Journeyman

     20   

Temporary

     20   

Temporary Frame Apprentices

     20   

Apprenticeship Training

     65   

Arbitration

     11   

Bargaining Unit Seniority

     23   

Benefits

  

401(k) Savings Plan

     65   

Communications Services

     66   

Hardship and Benevolent Fund

     67   

Health and Welfare Plan

     64   

Long Term Disability Income Insurance Plan

     66   

Money Purchase Pension Plan

     65   

Movement of Monies

     66   

Retirement

     29, 65   

Survivor Income Benefits

     65   

Bereavement Leave

     61   

Bid Committees

     15   

Bulletin Boards and E-Mail

     8   

Bumping Rights

     32   

Call-Out Pay

     50   

Chief Shop Steward(s)

     8   

Classification Committee

     18   

Climbing Safety During Long Periods of Extreme Cold

     41   

Communication Services

     66   

Complaint Procedure

     10   

Compliance with Company Work Rules

     35   

Continuous Service Date

     23   

Core Business Times

     28   

Definitions

  

Foreman

     37, 79   

Job Share

     19   

Regular Employees

     18   

Regular Part-Time Employees

     18   

Definitions and Presentation of Grievances

    10   

Designation of Employees

    18   

Regular

    18   

Regular Part-Time

    18   

Temporary

    18   

Discipline

    12   

Removal of Disciplinary Actions

    13   

Termination of Employment

    13   

Distribution of Overtime

    51   

Dress Code

    35   

Drug Testing

    35   

Dues Deduction

    7   

Eight-Hour Break

    48   

Emergency Leave

    60   

Employee Safety Performance Targets and Measures

    41   

Failure to Meet

    42   

Exit Incentive Program

    33   

Familiarization Period after Promotion or Lateral Move

    23   

Family Members

    24   

Five Day – Ten Hours Workweek

    47   

Flexible Time Off (FTO)

 

Accrual Limits

    58   

Accrual Rate Increases

    58   

Annual Scheduling of

    29, 59   

Cash in of

    62   

The 20% Rule

    59   

Flex-Time

    47   

Floater Position

    46   

Foreman

    37   

General Foreman

    37   

Line Foreman

    39   

Project Foreman

    39   

Supervisory Numbers

    37   

Four Day – Ten Hour Workweek

    46   

FTO

   
  See Flexible
Time Off (FTO)   
 

General Foreman

    37   

Compensation

    38   

Grievance Procedure

    10   

Arbitration

    11   

Step One

    11   

Step Two

    11   

Health and Welfare Plan

    64   

for Part-Time Employees

    19   

for Temporary Employees

    19   

Reimbursement of Shop Steward premiums

    64   

High Time

    51   

Holidays

    56   

IBEW Hardship and Benevolent Fund

    67   

Incidental Illness

 

 

 

- 98 -



--------------------------------------------------------------------------------

Call-In Procedures

     60   

Requirement for Doctor’s Certification

     60, 61   

Incidental Time Off Requests

     59   

Inclement Weather

     43   

Indemnification

     7   

IP Engineer

  

Retirement

     29   

Shifts and schedules

     27   

Wage Rates

     28   

Work Out of Classification

     27   

Workweek and Workday

     27   

IP System Engineers

     27   

Job Awards

     15   

Job Bidding

     15   

Non-Rep to Rep

     15   

Temporary Employees

     15   

Waivers

     15   

Job Classifications

     17   

Job Notice

     15   

Job Posting

     15   

Job Share

  

Definition of

     19   

Flexible Time Off (FTO)

     19   

Health and Welfare Benefits

     19   

Holidays

     19   

Participation in Lieu of Layoff

     32   

Termination, Promotion, or Transfer During

     19   

Jury Duty

     61   

Language Code

     35   

Lateral Transfers

     16   

Layoff Procedure

  

Job Share

     32   

Layoff Procedure

     32   

Bumping Rights

     32   

Layoff Allowance

     86   

Notice of

     32   

Reassignments Within Company

     32   

Recall Rights

     32   

Seniority Dates

     32   

Severance Freeze

     86   

Leave

  

Emergency Leave

     60   

Long-Term Leave of Absence

     60   

Military Leave

     62   

Short-Term Leave of Absence Without Pay

     60   

Line Foreman

     39   

Lockers

     70   

Long Term Disability

  

Income Insurance Plan

     66   

Management Rights

     6   

Meal Allowance

     48   

Call Out

     48   

Contiguous to Shift

     48   

Within Regular Service Area

     49   

Meals

     53   

Military Leave

    62   

Money Purchase Pension Plan

    65   

Movement of Monies

    66   

Moving Expenses

   
 
  33, See
Relocation
Provisions   
  
  

NECA Temporary Employees

    19   

in Remote Locations

    21   

Work Out of Classification

    30   

Negotiations Upon Expiration of Contract

    2   

New Technology

    5   

Nine Day – Eighty Hour Workweek

    46   

No Layoff Clause

    31   

No Out-Of-State Job Transfer

    22   

Non-Consecutive Days Off

 

IP Engineers

    28   

Non-Discrimination

    5   

Overtime

 

Call-Out Pay

    50   

Distribution of

    51   

Holiday work

    50   

Overtime Lists

    51   

Pay Rates for Overtime

    50   

Pyramiding Prohibited

    50   

Scheduled Seventh Day

    50   

Part-Time Employees

 

Definition of

    18   

Health and Welfare Plan

    19   

Pay upon Termination

    69   

Paydays

    69   

Personal Vehicles

    70   

Political Action Committee Fund

    7   

Probationary Employees

    23   

Project Foreman

    39   

Pyramiding Prohibited

    50   

Recall Rights

    32   

Recognition

    3   

Relief

    47   

Relocation Provisions

    33   

Family Transportation

    33   

House Hunting

    34   

Temporary Living Assistance

    34   

Time Off During

    34   

Rest Periods

    48   

Retirement

    65   

Return to Work

    63   

Safety

    40   

Appropriate Dress

    35   

Climbing Safety

    41   

Devices

    40   

Employee Safety Performance Targets and Measures

    41   

Manholes

    40   

Responsibilities

    41   

Safety Committee

    41   

Safety/Training Meetings

    40   

Standards

    40   

 

 

- 99 -



--------------------------------------------------------------------------------

Safety Inclement Weather

     43   

Salaried Employees

  

General Foreman

     38   

General Lead

     38   

IP Engineers

     27, 28   

Sales and Service Representative (SSR)

     25   

Shift Bidding

     25   

Scope of Agreement

     2   

Seniority

  

Bargaining Unit Seniority (Seniority)

     23   

Continuous Service Date

     23   

Seventh Scheduled Day Overtime

     50   

Severance Freeze

     86   

Shift Bids

     44   

Shift Differential

     47   

Shifts and Schedules

  

Changes to

     45   

Foremen

     44   

Posting of

     45   

Shift Bids

     44   

Standby and the Overtime List

     51   

Offer of

     51   

Requirement to Respond

     51   

Scheduling of

     51   

Statutory Permits, Certificates and Licenses

     35   

Strikes, Lockouts & Picket Lines

     7   

Substance Abuse

     35   

Summer Student Hires

     21   

Pay Rate

     21   

Supplemental Sick Pay (SSP)

     63   

Supplemental Workers Compensation

     62   

Survivor Income Benefits

     65   

Table of Contents

     ii   

Temporary Employees

  

Acting Assignments

     30   

Apprentice

     20   

Distribution of Overtime

     52   

Frame Apprentice

     20   

Health and Welfare Plan

     19   

Job Bidding

     15   

NECA

     19   

Personal Holidays

     57   

Summer Student Hires

     21   

Term of Agreement

     2   

Time Changes

     48   

Tools

     70   

Training

  

for Frame Apprentices

    20   

IP Engineer

    27   

Training Poisitions

    16   

Transfer of Work

    22   

Transportation

 

Personal Vehicles

    70   

Travel Expenses

 

NECA per diem

    21   

Travel for Training

    53   

Travel to Perform Work

    54   

Union Business Representative

    8   

Union Duty

    9   

Union Right to Discipline Members

    9   

Union Security

    7   

Unscheduled Absence

    60   

Requirement for Doctor’s Certification

    61   

Use of Company’s Time, Equipment or Material

    35   

Vendor Agents

    5   

Wages

 

Engineer (Salaried)

    28   

Extended Hours for Salaried IP Engineers

    28   

General Foreman

    38   

Increases

    69   

Pay Upon Termination

    69   

Paydays

    69   

Rates

    50   

Student Summer Hires

    21   

Weather Conditions

 

Climbing During Extreme Cold

    41   

Inclement Weather

    43   

Work Out of Classification

 

Acting Foremen

    30   

IP Engineer

    27   

Management Positions

    31   

Management Positions

    27   

NECA Temps and

    30   

Pay

    30, 31   

Pension

    30   

Sr. Clerical Specialists

    31   

Step Increases During

    30   

Work performed on a Holiday

    50   

Work Week

    44   

Workday

    44   

Eight-Hour Break

    48   

Rest Periods

    48   

Time Changes

    48   

Workers Compensation, Supplemental

    62   

 

 

- 100 -